UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Emerging Markets Equity Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P 500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing growth opportunities in developing economies The worlds emerging markets  from Mexico and Brazil to Poland and Turkey  offer investors attractive opportunities. These markets can generate sustained economic growth in excess of most developed economies, and are home to stocks of world-class companies. Putnam Emerging Markets Equity Fund pursues growth by investing in stocks of companies that are headquartered in emerging markets across Asia, Latin America, South America, Eastern Europe, the Middle East, and Africa. During the 1990s, emerging markets were set back by several high-profile crises, caused in part by an over-reliance on capital from abroad and a lack of economic infrastructure to channel capital into productive purposes. Following these crises, a number of the countries involved implemented structural reforms to stabilize investment and economic development potential. Over the past decade, emerging markets have benefited from more locally generated economic growth. Infrastructure development, such as the construction of roads, port facilities, and urban centers, has provided many countries with greater production capacity. A higher level of domestic consumer spending has been a source of more sustainable growth, because it is less dependent on conditions in other markets. The fund seeks to invest in companies benefiting from the rising wealth and infrastructure development in emerging markets. It targets stocks believed to be worth more than their current prices indicate. To identify these stocks, Putnam makes use of its extensive global research capabilities and more than 30years of experience investing internationally. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The market may not favor growth- or value-style investing. Stock selection relies on fundamental research and a thorough process In selecting holdings for the portfolio, the fund manager works autonomously while taking advantage of Putnams global research resources, because investing in emerging economies requires consistent insights from multiple information sources. The investment process has three key stages: Stock analysis With support from Putnams global industry analysts, the fund manager screens over 1,000 stocks from across emerging markets to find the most attractive 250 candidates for the fund. He then analyzes these stocks with fundamental tools to find those with the most attractive valuations relative to their growth potential. Macroeconomic factors The fund manager incorporates valuable top-down, macroeconomic insights about individual emerging markets from Putnams global asset allocation group, emerging markets debt team, and currency investment unit. Portfolio construction Putnams proprietary risk management tools help in building a balanced portfolio of approximately 80 stocks, ensuring that the portfolio has exposure to diverse sources of return to mitigate risk. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Daniel Graña Daniel, how did the fund perform over its most recent semiannual period? For the six-months ended February 28, 2011, Putnam Emerging Markets Equity Funds class A shares returned 17.11%, outperforming both the 14.95% advance of its benchmark, the MSCI Emerging Markets Index (ND), and the 13.80% average increase of its Lipper peers. What strategies helped the fund outperform its benchmark and Lipper peers? This was a six-month period when country, sector, and stock selection all contributed favorably to performance. From a country perspective, the portfolios overweight to Russia and underweight to India helped performance. From a sector perspective, avoiding defensive stocks such as utilities and consumer staples proved positive, while being overweight in capital goods also contributed. How would you describe the investment environment for emerging markets during the past six months? Despite turmoil in North Africa and the Middle East and inflation fears throughout the world, emerging-market equities continued to post double-digit returns, driven by renewed investor confidence, strong fundamentals, and still-attractive valuations. Much has been written about inflation fears in China, which has been slow to hike interest rates to rein in growth. However, I do believe that food prices have peaked and lending has slowed in China, calming inflation concerns. Economic growth, while slowing throughout emerging markets, remains much stronger than in developed markets. For example, Chinas growth is likely to be 9% this year, down slightly from more than 10% in 2010. Brazils 2011 growth forecast is 5%, down from 7.5% in 2010. In addition, emerging-market This comparison shows your funds performance in the context of broad market indexes for the six months ended 2/28/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 13. 5 companies posted greater growth and were generally more profitable than their developed market counterparts. In comparison, economic growth in the United States, Europe, and Japan remains in the low single-digits, if they are growing at all. Moreover, emerging-market countries generally have low levels of government and consumer debt, and have few credit or real estate bubbles to unwind. Eastern Europe is an exception, but this region is a small part of our investment universe. What impact have the uprisings in Egypt and Libya had on the fund? In terms of the funds portfolio, the Middle East countries in the midst of the turmoil are insignificant. The portfolio is not invested in Egypt. The reason why the political turmoil matters is that the instability has taken place in an oil-rich region. This has caused oil prices to rise, which threatens to slow the global economic recovery. Higher oil prices act as a tax on consumers. Many emerging-market companies are tied to the economic strength of the United States and other developed countries. Some emerging market countries, such as oil-producing Russia, actually benefit from higher oil prices. Others, such as India, do not. India is a very large net importer of energy and is suffering inflationary pressures with higher oil prices. What are some examples of holdings that contributed positively to performance? Our best-performing holding was an overweight to Kia Motors . With its improved quality and brand recognition, the South Korea-based Kia has gained market share in both the United States and in emerging markets, where the company is much better positioned than its Japanese competitors. Another strong overweight holding was Sberbank of Russia, one of the countrys leading banks. Because it has already created significant reserves for problem loans, it is likely to post strong earnings growth going forward. Like the rest of Eastern Europe, Russia was more negatively affected by the financial crisis than other emerging markets. A third stock story is Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 TSRC , a Taiwanese petrochemical company that produces synthetic rubber. We were overweight TSRC, and as demand for autos in emerging markets increased, the demand for rubber rose, and the companys stock price appreciated. Supply constraints on both the production of synthetic and natural rubber also have helped the TSRC story. This holding was sold for a profit before period-end. Which holdings detracted from performance? The largest detractor was an out-of-benchmark holding, Lanco Infratech , a developer of power plants in India. The companys shares underperformed, largely due to falling power prices, higher finance costs, and concerns about limited coal supply. Another out-of-benchmark detractor was Bank Pembangunan Daerah Jawa , a financial institution in Indonesia that was adversely affected by investor concerns about inflation in that country. Both stocks were sold from the portfolio. The funds overweight position in Mobile Telesystems , a communications company based in Russia, also held back performance. We expected that Mobile Telesystems would benefit from the reaccelerating Russian economy. The valuation was attractive, but investors became concerned that the company would make acquisitions that would hurt the stock price. Given the changes that occurred around the world during the period, what strategic shifts did you make to the portfolio? During the fourth quarter 2010, we began to anticipate that commodity prices would be heading higher. We saw convincing signs of life in the U.S. economy, and we saw that the European debt crisis, although not solved, was This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 being contained. With the Federal Reserves policy of devaluing the dollar and with commodities priced in dollars, we began to emphasize holdings, including energy stocks, that would benefit from this environment. We also began to see signs that inflation may be peaking in China, so we decided to start investing in companies that would benefit from the end of tightening, such as banks and cement stocks. We added to interest-rate-sensitive stocks in Brazil, such as retailers and homebuilders, because we believe the countrys tighter monetary policy is nearing an end. We have also added to domestic Russian companies, including banks, because we think that higher oil prices will benefit them. You cover an enormous geographical territory in terms of stocks that you can consider. Give us a peek inside your investment process. This is a labor-intensive process. We do not invest in any company unless we have met with its management. We undertake frequent visits to countries because we want to see the business environment for ourselves. And we do not just visit the major economic centers of the country. We will go to second-and third-tier cities to get a better sense of what is going on. We have analysts who look at companies on an individual basis, and I evaluate an investment from a top-down perspective. I spend a great deal of time traveling to regions, getting to know the politics, and comparing and contrasting where the countries are in their economic cycle. What is your outlook for the fund and emerging markets? I am still positive for most emerging markets. After underperforming in 2010, I believe that Brazil and China are poised to do well because their governments are reaching the end of policies designed to slow the economy. As I have mentioned, Russia should continue to benefit from rising oil prices. However, we are not bullish on India, where we think stock prices are too high and where the economy This chart shows the funds largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 will continue to be hurt by high oil prices. We are also underweight in South Africa, which is a very defensive, slow-growth market. We do not believe that it is time to be defensive in this market. The quality gap between emerging-market companies and their developed market peers is quickly narrowing. Increasingly, emerging-market companies are not just supplying the widgets that go into a finished product, which was the case 20 years ago. Today, these companies are able to stand alone against their developed-market peers. As a result, I believe that the long-term story for emerging markets remains intact. As we gain further distance from the financial crisis of 2008, the long-term attractiveness of emerging markets will continue to drive investment dollars into this asset class. Thank you, Daniel, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Daniel Graña has an M.B.A. from Kellogg School of Management at Northwestern University and two B.S. degrees from the Massachusetts Institute of Technology. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1993. IN THE NEWS Oil prices have surged in the past several months, pushed higher by political strife in Egypt and Libya and rising demand from around the globe. A barrel of Brent crude oil jumped to $111.80 on February 28, 2011, from $82.31 at the end of September 2010. With the United States showing signs of economic growth, the concern is that rising oil prices could tip the economy back into recession. If oil remains elevated for an extended period of time, consumer spending  the primary engine of GDP growth  could be significantly reduced. A more manageable price for oil today is generally considered to be between $90 and $100. This is not the first time in recent years that oil prices have exhibited significant price swings. In early July 2008, oil peaked at $146.08, but the global economic slowdown diminished worldwide demand for oil, knocking down the price to a low of $36.61 by late December of that year. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (9/29/08) (9/29/08) (9/29/08) (9/29/08) (9/29/08) (9/29/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 36.68% 28.83% 34.33% 31.33% 34.33% 34.33% 35.14% 30.45% 35.89% 37.57% Annual average 13.82 11.06 13.00 11.95 13.00 13.00 13.29 11.64 13.55 14.13 1 year 21.01 14.06 20.12 15.11 20.15 19.15 20.34 16.14 20.75 21.21 6 months 17.11 10.41 16.75 11.75 16.78 15.78 16.87 12.81 17.07 17.33 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge orCDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 2/28/11 MSCI Emerging Lipper Emerging Markets Funds Markets Index (ND) category average* Life of fund 50.35% 47.83% Annual average 18.41 17.35 1 year 20.91 19.76 6 months 14.95 13.80 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 2/28/11, there were 426, 392, and 320 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income       Capital gains  Long-term $0.139 $0.139 $0.139 $0.139 $0.139 $0.139 Capital gains  Short-term 0.658 0.658 0.658 0.658 0.658 0.658 Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $11.19 $11.87 $11.07 $11.05 $11.11 $11.51 $11.16 $11.23 2/28/11 12.31 13.06 12.13 12.11 12.19 12.63 12.27 12.38 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (9/29/08) (9/29/08) (9/29/08) (9/29/08) (9/29/08) (9/29/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 42.90% 34.69% 40.31% 37.31% 40.32% 40.32% 41.24% 36.33% 41.98% 43.91% Annual average 15.31 12.62 14.47 13.49 14.48 14.48 14.78 13.17 15.02 15.64 1 year 17.00 10.32 16.18 11.18 16.21 15.20 16.48 12.43 16.67 17.30 6 months 9.52 3.25 9.05 4.05 9.06 8.06 9.26 5.44 9.29 9.65 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/10* 1.77% 2.52% 2.52% 2.27% 2.02% 1.52% Total annual operating expenses for the fiscal year ended 8/31/10 2.18% 2.93% 2.93% 2.68% 2.43% 1.93% Annualized expense ratio for the six-month period ended 2/28/11 1.71% 2.46% 2.46% 2.21% 1.96% 1.46% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 12/30/11.  Restated to reflect projected expenses under a management contract effective 1/1/10. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $9.21 $13.22 $13.22 $11.88 $10.55 $7.87 Ending value (after expenses) $1,171.10 $1,167.50 $1,167.80 $1,168.70 $1,170.70 $1,173.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $8.55 $12.28 $12.28 $11.03 $9.79 $7.30 Ending value (after expenses) $1,016.31 $1,012.60 $1,012.60 $1,013.84 $1,015.08 $1,017.55 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI Emerging Markets Index (ND) is an unmanaged index of equity securities from emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 15 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (97.6%)* Shares Value Airlines (1.3%) Aeroflot  Russian Airlines OJSC (Russia) 153,639 $384,098 Turk Hava Yollari (Turkey)  109,189 306,160 Automotive (2.8%) Kia Motors Corp. (South Korea) 17,129 874,383 Sinotruk Hong Kong, Ltd. (China) 233,000 223,671 Tata Motors, Ltd. (India) 16,366 393,356 Banking (14.3%) Banco Bradesco SA ADR (Brazil) 77,727 1,521,895 China Construction Bank Corp. (China) 683,000 599,154 Chongqing Rural Commercial Bank Co., Ltd. (China)  299,000 233,391 Grupo Financiero Banorte SAB de CV (Mexico) 90,066 408,606 Industrial and Commercial Bank of China, Ltd. (China) 2,204,000 1,697,712 Industrial Bank of Korea (IBK) (South Korea) 37,710 566,077 Kasikornbank PCL NVDR (Thailand) 99,500 385,287 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 916,000 491,196 Sberbank OJSC (Russia) 479,127 1,696,110 Basic materials (1.0%) African Rainbow Minerals, Ltd. (South Africa) 17,425 527,187 Beverage (1.2%) Synergy Co. (Russia)  14,716 629,400 Chemicals (2.4%) Formosa Chemicals & Fibre Corp. (Taiwan) 111,000 379,029 Silvinit OJSC (Russia)  464 476,189 Vale Fertilizantes SA (Preference) (Brazil)  38,900 414,382 Coal (0.7%) PT Adaro Energy Tbk (Indonesia) 1,405,000 392,836 Commercial and consumer services (1.3%) Imperial Holdings, Ltd. (South Africa) 21,061 339,082 KOC Holding AS (Turkey) 79,991 335,434 Communications equipment (0.7%) Wistron NeWeb Corp. (Taiwan) 105,000 346,822 Computers (1.0%) Wistron Corp. (Taiwan) 307,421 548,441 Construction (3.1%) BBMG Corp. (China) 181,500 242,644 China National Building Material Co., Ltd. (China) 232,000 573,817 China National Materials Co., Ltd. (China) 593,000 508,382 Siam Cement PCL NVDR (Thailand) 33,500 342,998 16 COMMON STOCKS (97.6%)* cont. Shares Value Consumer finance (0.9%) African Bank Investments, Ltd. (South Africa) 95,004 $487,217 Electrical equipment (1.9%) SeenTec Co., Ltd. (South Korea) 38,309 385,341 Sun King Power Electronics Group. (China)  1,224,000 273,902 Yingli Green Energy Holding Co., Ltd. ADR (China)  31,400 362,356 Electronics (10.4%) Asustek Computer, Inc. (Taiwan) 43,000 392,185 AU Optronics Corp. (Taiwan)  354,000 322,479 Hon Hai Precision Industry Co., Ltd. (Taiwan) 279,520 1,029,367 Hynix Semiconductor, Inc. (South Korea)  23,480 592,104 LG Display Co., Ltd. (South Korea) 19,450 619,252 Radiant Opto-Electronics Corp. (Taiwan) 147,350 328,642 Samsung Electronics Co., Ltd. (South Korea) 2,395 1,968,498 Woongjin Energy Co., Ltd. (South Korea)  20,310 276,552 Engineering and construction (0.9%) KEPCO Engineering & Construction Co., Inc. (South Korea) 6,937 503,009 Financial (2.1%) First Financial Holding Co., Ltd. (Taiwan) 618,000 506,955 KB Financial Group, Inc. (South Korea) 7,069 346,471 Yuanta Financial Holding Co., Ltd. (Taiwan) 364,000 250,704 Food (2.0%) Companhia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 14,025 528,883 Cosan SA Industria e Comercio (Brazil) 33,190 518,270 Household furniture and appliances (0.8%) M Video OJSC (Russia)  45,508 427,775 Insurance (1.4%) Ping An Insurance (Group) Co. of China, Ltd. (China) 70,000 722,205 Machinery (1.8%) BHI Co., Ltd. (South Korea) 19,737 336,083 China High Precision Automation Group, Ltd. (China) 263,000 202,915 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 6,440 395,290 Metals (8.8%) AngloGold Ashanti, Ltd. (South Africa) 7,455 362,554 Grupo Mexico SAB de CV Ser. B (Mexico) 127,956 487,665 Mechel ADR (Russia) 12,298 374,228 Real Gold Mining, Ltd. (China)  283,000 430,157 Sterlite Industries (India), Ltd. (India) 63,294 231,184 Sterlite Industries (India), Ltd. ADR (India) 22,180 326,933 Vale SA ADR (Preference) (Brazil) 41,614 1,247,172 Vale SA ADR (Brazil) 35,628 1,219,546 17 COMMON STOCKS (97.6%)* cont. Shares Value Oil and gas (14.8%) Cairn Energy PLC (United Kingdom)  65,781 $457,051 CNOOC, Ltd. (China) 356,000 811,771 Lukoil OAO ADR (Russia) 21,624 1,529,898 OGX Petroleo e Gas Participacoes SA (Brazil)  80,770 943,870 Petroleo Brasileiro SA ADR (Brazil) 40,482 1,612,398 Petroleo Brasileiro SA ADR (Preference) (Brazil) 43,399 1,526,343 SK Innovation Co., Ltd. (South Korea) 3,242 505,562 Tullow Oil PLC (United Kingdom) 22,641 528,913 Power producers (1.8%) China Power New Energy Development Co., Ltd. (China)  5,830,000 503,477 China WindPower Group, Ltd. (China)  5,020,000 477,933 Real estate (6.1%) Aliansce Shopping Centers SA (Brazil) 39,600 290,029 C C Land Holdings, Ltd. (China) 992,000 331,633 Huaku Development Co., Ltd. (Taiwan) 160,000 476,472 LSR Group OJSC GDR (Russia)  54,418 541,459 PDG Realty SA Empreendimentos e Participacoes (Brazil) 189,508 1,034,984 Rossi Residencial SA (Brazil) 72,087 558,713 Retail (5.0%) BR Malls Participacoes SA (Brazil) 67,932 646,913 Hyundai Department Store Co., Ltd. (South Korea) 3,396 366,960 JD Group, Ltd. (South Africa) 62,712 468,942 Lojas Renner SA (Brazil) 17,368 532,185 PCD Stores, Ltd. (China) 1,254,000 345,937 Shinsegae Co., Ltd. (South Korea) 1,426 315,575 Semiconductor (2.8%) Advanced Semiconductor Engineering Inc. (Taiwan) 442,000 499,766 Jusung Engineering Co., Ltd. (South Korea)  12,065 195,184 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 337,889 807,783 Software (2.0%) AsiaInfo-Linkage, Inc. (China)  27,134 552,177 Tencent Holdings, Ltd. (China) 20,200 538,055 Technology services (0.6%) Perfect World Co., Ltd. ADR (China)  15,600 331,032 Telecommunications (3.0%) Bharti Airtel, Ltd. (India) 48,205 353,471 China Mobile, Ltd. (China) 45,500 429,316 Mobile Telesystems ADR (Russia) 44,338 834,885 Trucks and parts (0.7%) Hyundai Mobis (South Korea) 1,619 378,869 Total common stocks (cost $48,679,850) 18 INVESTMENT COMPANIES (2.1%)* Shares Value iShares MSCI Emerging Markets Index Fund 24,741 $1,132,890 Total investment companies (cost $1,174,440) TOTAL INVESTMENTS Total investments (cost $49,854,290) Key to holdings abbreviations ADR American Depository Receipts GDR Global Depository Receipts NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $53,290,881.  Non-income-producing security. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Brazil 23.7% United States 2.1% China 19.5 United Kingdom 1.8 South Korea 16.2 Mexico 1.7 Russia 13.0 Indonesia 1.7 Taiwan 11.1 Thailand 1.4 South Africa 4.1 Turkey 1.2 India 2.5 Total 100.0% Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. 19 The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,435,856 $2,708,211 $ Capital goods 362,356 2,475,409  Communication services 834,885 782,787  Consumer cyclicals 2,750,331 2,519,882  Consumer staples 1,676,553   Energy 6,598,473 1,710,169  Financials 6,539,013 6,607,257  Technology 883,209 8,465,130  Transportation 690,258   Utilities and power  981,410  Total common stocks  Investment companies 1,132,890   Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 20 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $49,854,290) $53,154,079 Cash 20,335 Foreign currency (cost $272,216) (Note 1) 268,594 Dividends and other receivables 90,147 Receivable for shares of the fund sold 91,872 Receivable for investments sold 914,735 Total assets LIABILITIES Payable for investments purchased 1,082,799 Payable for shares of the fund repurchased 31,178 Payable for compensation of Manager (Note 2) 21,261 Payable for investor servicing fees (Note 2) 13,783 Payable for custodian fees (Note 2) 35,843 Payable for Trustee compensation and expenses (Note 2) 2,078 Payable for administrative services (Note 2) 193 Payable for distribution fees (Note 2) 21,256 Other accrued expenses 40,490 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $47,146,296 Accumulated net investment loss (Note 1) (252,835) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 3,098,794 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,298,626 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($40,170,247 divided by 3,262,614 shares) $12.31 Offering price per class A share (100/94.25 of $12.31)* $13.06 Net asset value and offering price per class B share ($3,228,281 divided by 266,163 shares)** $12.13 Net asset value and offering price per class C share ($2,467,488 divided by 203,762 shares)** $12.11 Net asset value and redemption price per class M share ($570,726 divided by 46,811 shares) $12.19 Offering price per class M share (100/96.50 of $12.19)* $12.63 Net asset value, offering price and redemption price per class R share ($51,197 divided by 4,172 shares) $12.27 Net asset value, offering price and redemption price per class Y share ($6,802,942 divided by 549,304 shares) $12.38 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 21 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $30,255) $283,637 Interest (including interest income of $620 from investments in affiliated issuers) (Note 5) 620 Total investment income EXPENSES Compensation of Manager (Note 2) 220,985 Investor servicing fees (Note 2) 77,887 Custodian fees (Note 2) 36,151 Trustee compensation and expenses (Note 2) 1,851 Administrative services (Note 2) 449 Distribution fees  Class A (Note 2) 45,412 Distribution fees  Class B (Note 2) 14,623 Distribution fees  Class C (Note 2) 9,508 Distribution fees  Class M (Note 2) 1,760 Distribution fees  Class R (Note 2) 77 Auditing 30,771 Other 16,285 Fees waived and reimbursed by Manager (Note 2) (37,886) Total expenses Expense reduction (Note 2) (201) Net expenses Net investment loss Net realized gain on investments (net of foreign tax of $22,355) (Notes 1 and 3) 4,127,317 Net realized loss on foreign currency transactions (Note 1) (116,398) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (310) Net unrealized appreciation of investments during the period 2,141,578 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 22 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income (loss) $(133,415) $81,150 Net realized gain on investments and foreign currency transactions 4,010,919 3,264,670 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 2,141,268 (881,465) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A  (93,679) Class B  (419) Class C  (1,250) Class M  (630) Class R  (13) Class Y  (15,881) Net realized short-term gain on investments Class A (1,907,120) (901,398) Class B (160,854) (90,616) Class C (106,279) (28,482) Class M (23,327) (14,365) Class R (1,383) (433) Class Y (326,876) (116,551) From net realized long-term gain on investments Class A (402,872)  Class B (33,980)  Class C (22,451)  Class M (4,927)  Class R (293)  Class Y (69,051)  Redemption fees (Note 1) 4,423 11,650 Increase from capital share transactions (Note 4) 14,667,301 14,298,371 Total increase in net assets NET ASSETS Beginning of period 35,659,798 20,149,139 End of period (including accumulated net investment loss of $252,835 and distributions in excess of net investment income of $119,420, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 23 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) c (%) Class A February 28, 2011** (.03) 1.95  (.80)  e 17.11 * .85* (.25)* 80* August 31, 2010 .04 1.31 (.05) (.43)  e 1.77 .31 212 August 31, 2009 .08 .23    .01 3.20 * 1.72* .94* 147* Class B February 28, 2011** (.08) 1.94  (.80)  e 16.75 * 1.22* (.62)* 80* August 31, 2010 (.06) 1.31  e (.43)  e 2.52 (.49) 212 August 31, 2009 .02 .22    .01 2.50 * 2.41* .20* 147* Class C February 28, 2011** (.08) 1.94  (.80)  e 16.78 * 1.22* (.63)* 80* August 31, 2010 (.04) 1.29 (.02) (.43)  e 2.52 (.34) 212 August 31, 2009 .01 .23    .01 2.50 * 2.41* .05* 147* Class M February 28, 2011** (.06) 1.94  (.80)  e 16.87 * 1.10* (.51)* 80* August 31, 2010 (.02) 1.31 (.02) (.43)  e 2.27 (.20) 212 August 31, 2009 .04 .22    .01 2.70 * 2.18* .41* 147* Class R February 28, 2011** (.05) 1.96  (.80)  e 17.07 * .97* (.42)* 80* August 31, 2010 .02 1.29 (.01) (.43)  e 22 2.02 .20 212 August 31, 2009 .06 .23     e 2.90 * 10 1.95* .78* 147* Class Y February 28, 2011** (.02) 1.97  (.80)  e 17.33 * .72* (.13)* 80* August 31, 2010 .07 1.30 (.06) (.43)  e 1.52 .59 212 August 31, 2009 .11 .23    .01 3.50 * 1.49* 1.19* 147* * Not annualized. ** Unaudited.  For the period September 29, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2011 0.08% August 30, 2010 0.46 August 31, 2009 4.57 d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 24 25 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam Emerging Markets Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation by investing in a portfolio primarily consisting of common stocks of small and midsized developing (also known as emerging) markets companies that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 26 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. E) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the 27 participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. F) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending August 31, 2011 $119,420 of losses recognized during the period from November 1, 2009 to August 31, 2010. The aggregate identified cost on a tax basis is $50,009,513, resulting in gross unrealized appreciation and depreciation of $5,097,335 and $1,952,769, respectively, or net unrealized appreciation of $3,144,566. G) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. H) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion, 0.845% of any excess thereafter. In addition, beginning with the funds thirteenth complete calendar month of operation under the management contract (January 2011), the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if the management contract has not yet been effective for thirty-six complete calendar months, the period from the date the management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the funds average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the funds 28 annualized performance (measured by the funds class A shares) and the annualized performance of the MSCI Emerging Markets Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rates are +/0.21%. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment is determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate of 0.46% of the funds average net assets before a decrease of $273 (less than 0.01% of the funds average net assets) based on performance. Putnam Management has contractually agreed, through December 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $37,886 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $201 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $33, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 29 The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $13,616 and $41 from the sale of class A and class M shares, respectively, and received $2,471 and $12 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $48,835,798 and $36,811,529, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 958,886 $12,314,127 1,682,781 $19,202,011 Shares issued in connection with reinvestment of distributions 179,060 2,209,605 87,961 978,124 1,137,946 14,523,732 1,770,742 20,180,135 Shares repurchased (360,425) (4,544,412) (808,079) (9,019,327) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 103,119 $1,303,454 173,329 $1,956,741 Shares issued in connection with reinvestment of distributions 14,822 180,379 8,074 89,301 117,941 1,483,833 181,403 2,046,042 Shares repurchased (49,985) (623,303) (169,467) (1,920,566) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 99,378 $1,247,947 107,913 $1,226,523 Shares issued in connection with reinvestment of distributions 9,721 118,104 2,657 29,327 109,099 1,366,051 110,570 1,255,850 Shares repurchased (22,459) (282,197) (29,585) (327,002) Net increase 30 Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 15,137 $191,932 24,398 $280,607 Shares issued in connection with reinvestment of distributions 2,233 27,315 1,348 14,937 17,370 219,247 25,746 295,544 Shares repurchased (3,186) (40,022) (20,458) (225,390) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold 2,028 $25,787 968 $10,707 Shares issued in connection with reinvestment of distributions 136 1,676 40 446 2,164 27,463 1,008 11,153 Shares repurchased     Net increase Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 249,985 $3,259,650 290,097 $3,316,307 Shares issued in connection with reinvestment of distributions 26,490 328,474 11,877 132,432 276,475 3,588,124 301,974 3,448,739 Shares repurchased (82,363) (1,051,215) (127,628) (1,446,807) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares Percentage of ownership Value Class A 459,401 14.08% $5,655,226 Class R 1,108 26.56 13,595 Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $620 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $18,004,314 and $18,189,740, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 31 Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 32 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Francis J. McNamara, III London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and John A. Hill, Chairman Beth S. Mazor Assistant Treasurer Jameson A. Baxter, Vice President Vice Chairman This report is for the information of shareholders of Putnam Emerging Markets Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Consumer Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio managers 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing growth opportunities in consumer companies worldwide To understand where Putnam Global Consumer Fund invests, simply take a look around you. Everything you eat, drink, wear, or play with is considered a consumer product. The fund invests at least 80% of its assets in stocks of companies that are engaged in the consumer products and services industries. The fund can invest in businesses of all sizes and at different stages of growth, from newer, rapidly growing companies to established global corporations. The managers focus primarily on large and midsize companies, and have the flexibility to invest in U.S. and international markets. The funds flexibility is an advantage in difficult economic environments, particularly because it can invest in both consumer staples and consumer cyclical stocks. The advantage of consumer staples is that they tend to stay in demand regardless of economic conditions. You are purchasing staples when you buy food, beverages, prescription drugs, or household products. On the other hand, if you are planning a vacation or shopping for a high-definition TV, you are considering cyclical products and services. Companies in cyclical industries  such as hotels, restaurants, media companies, and automobile makers  tend to be more sensitive to economic cycles, and struggle more in a slowing economy. The managers analyze each companys valuation, financial strength, competitive positioning, earnings, and cash flow. They conduct their intensive fundamental research with support from analysts on Putnams Global Equity Research team. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The funds policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers, can increase the funds vulnerability to common economic forces and may result in greater losses andvolatility. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnams sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds managers invest with flexibility and precision, using fundamental research to hand select stocks for the portfolio. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio managers Timothy Codrington and Walter Scully How did Putnam Global Consumer Fund perform for the six months ended February 28, 2011? Tim: We are pleased to report that the funds class A shares delivered a solid return of 24.19% at net asset value, outperforming our benchmark, which advanced 21.34%. The funds performance also topped the average 18.87% return of funds in its Lipper peer group, Consumer Goods Funds. Walter: Performance was helped by our slight bias toward cyclical stocks  which tend to perform better in a recovering economy. However, we believe that deep research and solid stock selection were important contributors as well. We have a team of analysts covering consumer stocks around the world and contributing ideas to the fund, and we believe this research strength is reflected in the performance results. What can you tell us about market conditions during the period? Walter: The period began at a volatile time for the markets. Stocks had declined sharply for several months, largely in response to sovereign debt issues in Europe and the slow pace of the economic recovery in the United States. Last September, however, marked a turning point, when the S&P 500 Index, a broad measure of U.S. stock performance, advanced 8.92%  its best September in 71 years. The U.S. economy continued to find its footing, and investors grew slightly less concerned about the possibility of a double-dip recession. Investors remained energized by this September rally, and stocks worldwide delivered strong results through February. Improving corporate earnings have been another positive influence on stock market performance. Earnings have been consistently better than investors expected. This comparison shows your funds performance in the context of broad market indexes for the six months ended 2/28/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 13. 5 Tim: One of the benefits of this fund is that we can invest both in the United States and internationally. In many regions, particularly in emerging markets, we have found a healthy growth environment. Although we are seeing inflation  in commodities and consumer prices  it has been balanced with rising incomes and volume growth for businesses. Inflation can be a positive factor if it is combined with wage inflation. Consumers have more discretionary income, which is helping companies grow their profits, and those companies are reinvesting those profits back into their businesses. What are some holdings or strategies that helped the fund outperform its benchmark and peer group? Tim: One of the top performers for the period was Asia Entertainment & Resources , a small company that is involved in the promotion of gaming rooms and casinos in Macau, China. This stock illustrates the growth potential in emerging markets as well as the strength of our research team at Putnam. We have a number of analysts with expertise and insight into business trends and growth in Macau, and their research was key in our decision to invest in this underfollowed, undervalued stock. We added it to the portfolio after meeting with the companys management and determining that it had the fundamental strength and growth potential we seek for the portfolio. Our decision proved beneficial as the companys revenues and stock price rose considerably over the past six months. Walter: Our investment in Owens Corning offers a good example of our disciplined investment process and our focus on stock valuations. We added Owens Corning  a producer of residential and commercial building materials  to the portfolio about a year ago, when we believed it was undervalued. When the stock reached our target price, we followed our strict sell discipline and sold it. However, we recently found an opportunity to buy the stock again when the company struggled with some short-term supply/demand issues related to its roofing materials. The stock price dropped considerably, and we added it to the portfolio Country allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 again. We believe Owens Corning is a fundamentally strong company with a great management team, and it was one of the top performers for the period. Tim: Italy-based automotive company Fiat was also a portfolio highlight for the period. This stocks strong performance was driven by changes implemented by the companys new CEO, who has sought ways to improve value for shareholders. A key strategy was separating Fiats automotive and industrial businesses into two companies. Our analyst believed that the value of this spin-off was not reflected in Fiats stock price, making it an attractive investment. In addition, Fiats acquisition of Chrysler has proven to be beneficial, and we believe Chryslers turnaround is only in the early innings, giving the stock continued appreciation potential. Walter: In the U.S. retail sector, Dicks Sporting Goods was a standout, thanks to improving sales and margins and further improvement in the U.S. economy. We added this stock to the portfolio at a time when consumers and investors were focusing on short-term economic weakness rather than the long-term growth potential of this well-managed company. By the close of the period, we had sold this stock from the portfolio. Also in the retail industry, our decision to avoid two European retailers  Hennes & Mauritz (H&M) and Tesco  proved beneficial. We have been cautious and selective with our investments in developed countries in Europe, many of which are struggling with rising inflation. Unlike the emerging markets we mentioned earlier, these economies are experiencing inflation without the underlying growth in wages and demand, which has hurt discretionary spending. This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 Which holdings or strategies detracted from the funds returns during the period? Tim: The stock of Britvic , a small U.K.-based soft drink company, declined when it announced that its input-cost inflation rate will nearly double. A number of Britvics products are affected by increasing costs for commodities, such as sugar for their juices, steel for their cans, and polyethylene terephthalate, which is derived from oil and is used in the production of plastic soft-drink bottles. Investors were especially concerned because the recent cost increases occurred after Britvic had conducted its price-negotiation process with retailers. Britvics inability to raise the prices of its products is expected to hurt the companys profit margins for most of 2011. We continued to hold the stock in the portfolio at the close of the period. Despite this setback, we believe Britvic remains a strong brand, and can continue to gain market share with innovative products. Another detractor in the international portion of the portfolio was Huabao International Holdings , a China-based company that produces flavorings for cigarettes. The stock declined when investors reacted negatively to its acquisition of a tobacco leaf manufacturing company, which is in a more capital-intensive segment of the tobacco industry. We continued to hold the stock at the close of the period because we believe growth potential continues to be strong for the company. In addition, since there are no publicly traded tobacco companies in China, this stock is one of the few ways to tap into Chinas enormousand still growingtobacco market. Walter: One detractor that we decided to sell from the portfolio is hhgregg , a U.S.-based retailer of home appliances and consumer electronics. When we added this stock to the portfolio, we believed the company had solid growth prospects, due to its television-focused business model. While the company was able to gain market share and grow its square footage, its profits and stock performance have been disappointing. What is your outlook for the global consumer sector in the coming months? Walter: For the United States, we are optimistic that consumer spending and overall consumer This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 confidence will continue to improve. Stronger corporate earnings have already helped boost stock performance considerably, and we believe an improving unemployment situation bodes well for stocks. However, we remain concerned about rising commodity prices, and we are favoring consumer staples companies that are less dependent on commodities. Tim: In other regions of the world, such as developed Europe, we are less optimistic. In an effort to reduce budget deficits, the governments of a number of countries have put austerity programs in place. We believe this may continue to have a negative effect on consumers disposable income and confidence. However, as I mentioned earlier, were optimistic about a number of emerging economies that have a healthy balance of growth in both business and consumer incomes  despite inflationary pressures. Much of our optimism comes from hands-on research in these international markets. Walter and I, and many of our analysts, try to do a considerable amount of traveling. We have recently visited China, South Korea, Brazil, and Europe in search of undiscovered opportunities that we think will benefit the fund and our investors. Tim and Walter, thank you for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Timothy Codrington has an M.B.A. from Harvard Business School and an A.B. from Harvard University. Timothy has been in the investment industry since he first joined Putnam in 1997. Portfolio Manager Walter Scully has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from Ohio State University. A Certified Public Accountant, he has been in the investment industry since he joined Putnam in 1996. IN THE NEWS Oil prices have surged in the past several months, pushed higher by political strife in Egypt and Libya and rising demand from around the globe. A barrel of Brent crude oil jumped to $111.80 on February 28, 2011, from $82.31 at the end of September 2010. With the United States showing signs of economic growth, the concern is that rising oil prices could tip the economy back into recession. If oil remains elevated for an extended period of time, consumer spending  the primary engine of GDP growth  could be significantly reduced. A more manageable price for oil today is generally considered to be between $90 and $100. This is not the first time in recent years that oil prices have exhibited significant price swings. In early July 2008, oil peaked at $146.08, but the global economic slowdown diminished worldwide demand for oil, knocking down the price to a low of $36.61 by late December of that year. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 70.26% 60.47% 67.47% 64.47% 67.44% 67.44% 68.37% 62.52% 69.36% 71.21% Annual average 27.46 24.06 26.50 25.46 26.49 26.49 26.81 24.78 27.15 27.78 1 year 24.76 17.61 23.81 18.81 23.82 22.82 24.15 19.78 24.47 25.11 6 months 24.19 17.03 23.71 18.71 23.73 22.73 23.87 19.51 24.09 24.36 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge orCDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 2/28/11 MSCI World Consumer Discretionary & Lipper Consumer Goods Funds Consumer Staples Index (ND) category average* Life of fund 56.96% 60.02% Annual average 22.82 23.23 1 year 22.17 19.49 6 months 21.34 18.87 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 2/28/11, there were 37, 33, and 32 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.123 $0.029 $0.034 $0.058 $0.086 $0.154 Capital gains  Long-term 0.176 0.176 0.176 0.176 0.176 0.176 Capital gains  Short-term 0.657 0.657 0.657 0.657 0.657 0.657 Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $13.23 $14.04 $13.09 $13.10 $13.17 $13.65 $13.21 $13.27 2/28/11 15.46 16.40 15.32 15.33 15.41 15.97 15.46 15.50 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 68.28% 58.61% 65.40% 62.40% 65.37% 65.37% 66.41% 60.62% 67.38% 69.22% Annual average 25.58 22.37 24.64 23.64 24.63 24.63 24.97 23.05 25.29 25.89 1 year 15.58 8.91 14.65 9.65 14.67 13.67 15.00 10.96 15.31 15.85 6 months 9.95 3.63 9.47 4.47 9.49 8.49 9.68 5.86 9.84 10.06 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/10* 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Total annual operating expenses for the fiscal year ended 8/31/10 2.29% 3.04% 3.04% 2.79% 2.54% 2.04% Annualized expense ratio for the six-month period ended 2/28/11 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 12/30/11.  Restated to reflect projected expenses under a management contract effective 1/1/10. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.84 $11.98 $11.98 $10.60 $9.22 $6.45 Ending value (after expenses) $1,241.90 $1,237.10 $1,237.30 $1,238.70 $1,240.90 $1,243.60 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.05 $10.79 $10.79 $9.54 $8.30 $5.81 Ending value (after expenses) $1,017.80 $1,014.08 $1,014.08 $1,015.32 $1,016.56 $1,019.04 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Consumer Discretionary & Consumer Staples Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the consumer discretionary and consumer staples sectors. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 15 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (98.1%)* Shares Value Advertising and marketing services (0.6%) Stroer Out-of-Home Media AG (Germany)  2,715 $92,076 Airlines (0.9%) Delta Air Lines, Inc.  13,200 148,368 Automotive (9.5%) Bayerische Motoren Werke (BMW) AG (Germany) 2,646 214,681 Dongfeng Motor Group Co., Ltd. (China) 24,000 42,018 Fiat SpA (Italy) 14,807 137,446 Ford Motor Co.  13,100 197,155 General Motors Co.  4,000 134,120 Nissan Motor Co., Ltd. (Japan) 28,800 295,586 Porsche Automobil Holding SE (Preference) (Germany) 2,044 162,001 Toyota Motor Corp. (Japan) 7,400 345,476 Beverage (8.7%) Anheuser-Busch InBev NV (Belgium) 5,322 296,887 Britvic PLC (United Kingdom) 24,273 143,931 Coca-Cola Co. (The) 5,200 332,384 Coca-Cola Enterprises, Inc. 6,100 160,430 Diageo PLC (United Kingdom) 17,038 333,163 PepsiCo, Inc. 2,044 129,630 Broadcasting (2.7%) CBS Corp. Class B 13,800 329,268 Fuji Media Holdings, Inc. (Japan) 66 111,612 Building materials (1.6%) Owens Corning  7,100 253,683 Cable television (0.8%) Kabel Deutschland Holding AG (Germany)  2,452 133,620 Chemicals (1.1%) Huabao International Holdings, Ltd. (China) 137,000 173,291 Commercial and consumer services (3.0%) Compass Group PLC (United Kingdom) 23,520 211,782 Edenred (France)  3,332 87,821 Priceline.com, Inc.  400 181,552 Consumer (2.1%) Christian Dior SA (France) 1,148 165,510 Pandora A/S (Denmark)  1,255 73,186 Signet Jewelers, Ltd. (Bermuda)  2,200 96,514 Consumer goods (9.7%) Colgate-Palmolive Co. 6,400 502,529 Henkel AG & Co. KGaA (Germany) 3,477 209,538 Newell Rubbermaid, Inc. 13,600 263,024 16 COMMON STOCKS (98.1%)* cont. Shares Value Consumer goods cont. Procter & Gamble Co. (The) 4,659 $293,750 Reckitt Benckiser Group PLC (United Kingdom) 5,759 296,989 Consumer services (1.3%) Hertz Global Holdings, Inc.  9,000 136,890 Rakuten, Inc. (Japan) 80 71,254 Food (7.4%) Hershey Co. (The) 2,100 109,872 Kerry Group PLC Class A (Ireland) 6,270 227,613 Nestle SA (Switzerland) 8,424 477,070 Suedzucker AG (Germany) 6,127 168,296 Toyo Suisan Kaisha, Ltd. (Japan) 3,000 68,057 WM Morrison Supermarkets PLC (United Kingdom) 32,409 145,937 Homebuilding (1.1%) Daito Trust Construction Co., Ltd. (Japan) 2,100 172,230 Investment banking/Brokerage (0.7%) Asia Entertainment & Resources, Ltd. (Hong Kong)  11,300 115,825 Lodging/Tourism (1.4%) Wyndham Worldwide Corp. 7,278 227,656 Media (4.5%) Time Warner, Inc. 10,320 394,224 WPP PLC (Ireland) 23,879 328,834 Pharmaceuticals (0.6%) Hypermarcas SA (Brazil)  8,500 97,032 Publishing (2.6%) Pearson PLC (United Kingdom) 10,575 180,636 Schibsted ASA (Norway) 4,400 134,332 United Business Media, Ltd. PLC (Ireland) 8,743 101,340 Real estate (0.4%) Rossi Residencial SA (Brazil) 8,800 68,205 Restaurants (3.6%) Dominos Pizza, Inc.  6,400 107,968 McDonalds Corp. 4,459 337,457 Whitbread PLC (United Kingdom) 4,783 138,657 Retail (19.1%) Amazon.com, Inc.  1,600 277,264 Bed Bath & Beyond, Inc.  6,200 298,530 Best Buy Co., Inc. 6,500 209,560 BR Malls Participacoes SA (Brazil) 9,300 88,563 Casino Guichard-Perrachon SA (France) 1,244 121,879 Dollar General Corp.  4,800 135,600 Kingfisher PLC (United Kingdom) 47,354 195,978 17 COMMON STOCKS (98.1%)* cont. Shares Value Retail cont. Kohls Corp.  2,500 $134,725 Lowes Cos., Inc. 9,100 238,147 Metro AG (Germany) 2,754 201,471 Office Depot, Inc.  19,100 101,421 PPR SA (France) 1,431 217,273 Staples, Inc. 12,600 268,380 Target Corp. 5,200 273,260 Urban Outfitters, Inc.  3,500 134,330 Wal-Mart Stores, Inc. 3,847 199,967 Schools (2.1%) Ambow Education Holding, Ltd. ADR (China)  S 10,000 80,700 Apollo Group, Inc. Class A  3,500 158,410 Career Education Corp.  4,332 104,445 Software (1.1%) Changyou.com, Ltd. ADR (China)  2,500 93,575 Tencent Holdings, Ltd. (China) 3,000 79,909 Technology services (0.5%) Perfect World Co., Ltd. ADR (China)  3,600 76,392 Textiles (1.2%) Hanesbrands, Inc.  7,400 191,734 Tobacco (6.3%) British American Tobacco (BAT) PLC (United Kingdom) 2,982 119,436 Imperial Tobacco Group PLC (United Kingdom) 7,350 236,031 Japan Tobacco, Inc. (Japan) 60 249,716 Philip Morris International, Inc. 6,600 414,348 Toys (2.0%) Hasbro, Inc. 5,100 228,990 Nintendo Co., Ltd. (Japan) 300 88,156 Trucks and parts (1.5%) Aisin Seiki Co., Ltd. (Japan) 6,500 248,537 Total common stocks (cost $13,509,915) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Lorillard, Inc. (Call) Mar-11/$90.00 5,648 $3,933 Lorillard, Inc. (Call) Mar-11/$85.00 6,095 10,102 Total purchased options outstanding (cost $8,635) 18 SHORT-TERM INVESTMENTS (1.7%)* Shares Value Putnam Cash Collateral Pool, LLC 0.21% d 74,250 $74,250 Putnam Money Market Liquidity Fund 0.17% e 208,090 208,090 Total short-term investments (cost $282,340) TOTAL INVESTMENTS Total investments (cost $13,800,890) Key to holdings abbreviations ADR American Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $16,139,312.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,151,636 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 48.7% Belgium 1.8% United Kingdom 12.5 Brazil 1.6 Japan 10.3 Italy 0.9 Germany 7.4 Norway 0.8 Ireland 4.1 Hong Kong 0.7 France 3.7 Bermuda 0.6 China 3.4 Denmark 0.5 Switzerland 3.0 Total 100.0% 19 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $5,394,046) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 3/16/11 $64,069 $63,585 $484 British Pound Sell 3/16/11 152,249 151,080 (1,169) Euro Sell 3/16/11 33,259 33,234 (25) Barclays Bank PLC British Pound Sell 3/16/11 143,140 142,090 (1,050) Euro Buy 3/16/11 65,275 65,229 46 Hong Kong Dollar Sell 3/16/11 77,119 77,129 10 Japanese Yen Buy 3/16/11 197,113 198,083 (970) Singapore Dollar Buy 3/16/11 29,973 29,947 26 Swedish Krona Buy 3/16/11 42,582 41,867 715 Citibank, N.A. British Pound Sell 3/16/11 226,097 223,120 (2,977) Danish Krone Sell 3/16/11 48,776 48,734 (42) Euro Sell 3/16/11 36,157 36,125 (32) Hong Kong Dollar Sell 3/16/11 36,306 36,317 11 Swiss Franc Buy 3/16/11 125,125 124,244 881 Credit Suisse AG Australian Dollar Buy 3/16/11 107,901 107,066 835 British Pound Sell 3/16/11 60,021 59,563 (458) Euro Sell 3/16/11 32,983 32,947 (36) Japanese Yen Sell 3/16/11 79,900 80,293 393 Norwegian Krone Sell 3/16/11 30,613 29,902 (711) Swiss Franc Buy 3/16/11 52,225 51,884 341 Deutsche Bank AG British Pound Sell 3/16/11 134,357 133,290 (1,067) Euro Sell 3/16/11 250,751 250,581 (170) Swedish Krona Buy 3/16/11 83,349 81,823 1,526 Swiss Franc Buy 3/16/11 30,258 30,061 197 Goldman Sachs International British Pound Buy 3/16/11 126,874 125,908 966 Euro Buy 3/16/11 15,456 15,439 17 Japanese Yen Buy 3/16/11 73,620 73,980 (360) Norwegian Krone Sell 3/16/11 95,905 93,713 (2,192) HSBC Bank USA, National Association Australian Dollar Buy 3/16/11 45,459 45,103 356 British Pound Sell 3/16/11 113,048 112,184 (864) Euro Buy 3/16/11 79,214 79,157 57 Hong Kong Dollar Sell 3/16/11 1,875 1,876 1 Singapore Dollar Buy 3/16/11 10,699 10,692 7 Swiss Franc Buy 3/16/11 33,381 33,145 236 20 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $5,394,046) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. Australian Dollar Buy 3/16/11 $45,459 $45,100 $359 British Pound Buy 3/16/11 38,388 38,095 293 Canadian Dollar Buy 3/16/11 52,811 51,660 1,151 Euro Sell 3/16/11 388,754 388,357 (397) Hong Kong Dollar Sell 3/16/11 42,316 42,329 13 Japanese Yen Sell 3/16/11 208,023 209,071 1,048 Singapore Dollar Buy 3/16/11 40,907 40,897 10 Swedish Krona Buy 3/16/11 53,256 52,416 840 Swiss Franc Buy 3/16/11 21,321 21,165 156 Royal Bank of Scotland PLC (The) Australian Dollar Buy 3/16/11 37,323 37,012 311 British Pound Sell 3/16/11 189,498 188,075 (1,423) Canadian Dollar Sell 3/16/11 11,530 11,285 (245) Euro Sell 3/16/11 15,318 15,307 (11) Japanese Yen Buy 3/16/11 69,976 70,328 (352) Swiss Franc Buy 3/16/11 37,904 37,647 257 State Street Bank and Trust Co. Canadian Dollar Buy 3/16/11 107,887 105,589 2,298 Euro Sell 3/16/11 35,743 35,706 (37) UBS AG Australian Dollar Buy 3/16/11 16,068 15,937 131 British Pound Sell 3/16/11 256,351 254,442 (1,909) Euro Buy 3/16/11 256,547 256,432 115 Swiss Franc Buy 3/16/11 43,503 41,672 1,831 Westpac Banking Corp. Australian Dollar Buy 3/16/11 28,374 28,151 223 British Pound Buy 3/16/11 87,348 86,677 671 Canadian Dollar Buy 3/16/11 70,415 68,915 1,500 Euro Buy 3/16/11 191,824 191,659 165 Japanese Yen Buy 3/16/11 338,968 340,731 (1,763) Total WRITTEN OPTIONS OUTSTANDING at 2/28/11 (premiums received $535) (Unaudited) Contract Expiration date/ amount strike price Value Lorillard, Inc. (Call) 5,648 Mar-11/$100.00 $450 Lorillard, Inc. (Call) 6,095 Mar-11/$95.00 1,527 Total 21 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $ $173,291 $ Capital goods  248,537  Communication services 133,620   Consumer cyclicals 6,897,539 1,055,078  Consumer staples 6,248,735 389,027  Financials 184,030   Health care 97,032   Technology 169,967 79,909  Transportation 148,368   Total common stocks  Purchased options outstanding  14,035  Short-term investments 208,090 74,250  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $217 $ Written options  (1,977)  Totals by level $ $ The accompanying notes are an integral part of these financial statements. 22 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value, including $72,630 of securities on loan (Note 1): Unaffiliated issuers (identified cost $13,518,550) $15,839,168 Affiliated issuers (identified cost $282,340) (Notes 1 and 6) 282,340 Cash 80,082 Foreign currency (cost $5,538) (Note 1) 5,658 Dividends, interest and other receivables 17,128 Foreign tax reclaim 3,002 Receivable for shares of the fund sold 103,349 Receivable for investments sold 481 Unrealized appreciation on forward currency contracts (Note 1) 18,477 Receivable from Manager (Note 2) 3,961 Total assets LIABILITIES Payable for investments purchased 120 Payable for shares of the fund repurchased 62,281 Payable for investor servicing fees (Note 2) 3,734 Payable for custodian fees (Note 2) 8,759 Payable for Trustee compensation and expenses (Note 2) 1,254 Payable for administrative services (Note 2) 56 Payable for distribution fees (Note 2) 5,977 Unrealized depreciation on forward currency contracts (Note 1) 18,260 Written options outstanding, at value (premiums received $535) (Notes 1 and 3) 1,977 Collateral on securities loaned, at value (Note 1) 74,250 Payable for reports to shareholders 12,551 Payable for auditing 23,900 Other accrued expenses 1,215 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $13,378,060 Distributions in excess of net investment income (Note 1) (38,261) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 479,601 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,319,912 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($13,675,065 divided by 884,428 shares) $15.46 Offering price per class A share (100/94.25 of $15.46)* $16.40 Net asset value and offering price per class B share ($363,143 divided by 23,701 shares)** $15.32 Net asset value and offering price per class C share ($267,196 divided by 17,426 shares)** $15.33 Net asset value and redemption price per class M share ($68,069 divided by 4,416 shares) $15.41 Offering price per class M share (100/96.50 of $15.41)* $15.97 Net asset value, offering price and redemption price per class R share ($17,764 divided by 1,149 shares) $15.46 Net asset value, offering price and redemption price per class Y share ($1,748,075 divided by 112,769 shares) $15.50 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 23 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $952) $86,752 Interest (including interest income of $297 from investments in affiliated issuers) (Note 6) 297 Securities lending (Note 1) 498 Total investment income EXPENSES Compensation of Manager (Note 2) 41,544 Investor servicing fees (Note 2) 21,761 Custodian fees (Note 2) 8,367 Trustee compensation and expenses (Note 2) 517 Administrative services (Note 2) 119 Distribution fees  Class A (Note 2) 14,287 Distribution fees  Class B (Note 2) 1,409 Distribution fees  Class C (Note 2) 926 Distribution fees  Class M (Note 2) 197 Distribution fees  Class R (Note 2) 42 Reports to shareholders 11,575 Auditing 23,904 Other 1,778 Fees waived and reimbursed by Manager (Note 2) (33,072) Total expenses Expense reduction (Note 2) (396) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 762,816 Net realized gain on foreign currency transactions (Note 1) 38,845 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (28,261) Net unrealized appreciation of investments and written options during the period 1,748,298 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income (loss) $(5,411) $47,585 Net realized gain on investments and foreign currency transactions 801,661 590,146 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,720,037 (25,535) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (91,515) (55,415) Class B (519) (730) Class C (376) (298) Class M (192) (88) Class R (93) (49) Class Y (11,806) (3,504) Net realized short-term gain on investments Class A (488,828) (233,626) Class B (11,758) (4,440) Class C (7,273) (2,356) Class M (2,179) (933) Class R (711) (371) Class Y (50,367) (12,621) From net realized long-term gain on investments Class A (130,950)  Class B (3,150)  Class C (1,948)  Class M (583)  Class R (191)  Class Y (13,492)  Redemption fees (Note 1) 3,301 3,417 Increase from capital share transactions (Note 4) 4,424,831 5,231,509 Total increase in net assets NET ASSETS Beginning of period 10,010,824 4,478,133 End of period (including distributions in excess of net investment income of $38,261 and undistributed net investment income of $71,651, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A February 28, 2011 ** (.01) 3.19 (.12) (.83)  e 24.19 * .70* (.04)* 33* August 31, 2010 .07 1.38 (.09) (.37) .01 1.47 .56 84 August 31, 2009 .11 2.13 (.01)   e 22.42 * .97* 1.03* 65* Class B February 28, 2011 ** (.06) 3.15 (.03) (.83)  e 23.71 * 1.07* (.40)* 33* August 31, 2010 (.02) 1.36 (.06) (.37) .01 2.22 (.16) 84 August 31, 2009 .05 2.13 (.01)   e 21.80 * 63 1.49* .45* 65* Class C February 28, 2011 ** (.06) 3.15 (.03) (.83)  e 23.73 * 1.07* (.41)* 33* August 31, 2010 (.02) 1.36 (.05) (.37) .01 2.22 (.16) 84 August 31, 2009 .05 2.13 (.01)   e 21.80 * 48 1.49* .48* 65* Class M February 28, 2011 ** (.04) 3.17 (.06) (.83)  e 23.87 * .95* (.29)* 33* August 31, 2010  e 1.39 (.04) (.37)  e 44 1.97 .02 84 August 31, 2009 .07 2.13 (.01)   e 22.01 * 30 1.32* .71* 65* Class R February 28, 2011 ** (.02) 3.19 (.09) (.83)  e 24.09 * .83* (.16)* 33* August 31, 2010 .04 1.38 (.05) (.37)  e 14 1.72 .28 84 August 31, 2009 .09 2.13 (.01)   e 22.21 * 12 1.14* .86* 65* Class Y February 28, 2011 ** .01 3.20 (.15) (.83)  e 24.36 * .58* .09* 33* August 31, 2010 .10 1.39 (.10) (.37)  e 1.22 .78 84 August 31, 2009 .10 2.16 (.01)   e 22.64 * .79* .85* 65* * Not annualized. ** Unaudited.  For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2011 0.25% August 31, 2010 1.11 August 31, 2009 5.13 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 26 27 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam Global Consumer Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing in a portfolio primarily consisting of common stocks of large and midsize companies worldwide engaged in the consumer staples and consumer discretionary products and services industries that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund concentrates its investments in two sectors, which involves more risk than a fund that invests more broadly. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant 28 extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for 29 the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 1,298 on purchased options contracts for the reporting period. E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $4,700,000 on forward currency contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,172 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $72,630 and the fund received cash collateral of $74,250. H) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal 30 Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $13,806,878, resulting in gross unrealized appreciation and depreciation of $2,651,120 and $336,490, respectively, or net unrealized appreciation of $2,314,630. K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. L) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $33,072 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam 31 Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $40 under the expense offset arrangements and by $356 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $9, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $4,354 and no monies from the sale of class A and class M shares, respectively, and received $293 and $202 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. 32 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,708,801 and $4,186,828, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at beginning of the reporting period  $ Options opened 11,743 535 Options exercised   Options expired   Options closed   Written options outstanding at end of the reporting period 11,743 $535 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 318,382 $4,878,613 452,096 $5,992,525 Shares issued in connection with reinvestment of distributions 45,410 691,590 22,033 287,095 363,792 5,570,203 474,129 6,279,620 Shares repurchased (141,391) (2,140,050) (138,778) (1,786,633) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 10,837 $165,187 17,552 $226,081 Shares issued in connection with reinvestment of distributions 882 13,324 399 5,170 11,719 178,511 17,951 231,251 Shares repurchased (6,299) (92,229) (4,809) (63,349) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 10,430 $157,135 7,835 $104,594 Shares issued in connection with reinvestment of distributions 564 8,530 188 2,434 10,994 165,665 8,023 107,028 Shares repurchased (3,231) (48,949) (2,290) (30,034) Net increase 33 Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 1,335 $19,799 1,804 $24,034 Shares issued in connection with reinvestment of distributions 194 2,948 78 1,021 1,529 22,747 1,882 25,055 Shares repurchased (417) (6,010) (1,059) (13,464) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold  $ 51 $651 Shares issued in connection with reinvestment of distributions 65 995 32 420 65 995 83 1,071 Shares repurchased     Net increase 65 83 Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 51,509 $793,078 46,742 $631,572 Shares issued in connection with reinvestment of distributions 4,051 61,813 600 7,827 55,560 854,891 47,342 639,399 Shares repurchased (5,249) (80,943) (11,823) (158,435) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares Percentage of ownership Value Class A 242,276 27.39% $3,745,587 Class M 1,093 24.75 16,843 Class R 1,095 95.30 16,929 Class Y 1,105 0.98 17,128 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $18,477 Payables $18,260 Equity contracts Investments 14,035 Payables 1,977 Total 34 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $40,523 $40,523 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $ $(28,696) $(28,696) Equity contracts 3,958  $3,958 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $297 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,825,669 and $4,295,112, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 35 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 36 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Francis J. McNamara, III London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and John A. Hill, Chairman Beth S. Mazor Assistant Treasurer Jameson A. Baxter, Vice President Vice Chairman This report is for the information of shareholders of Putnam Global Consumer Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Energy Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio managers 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P 500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing growth opportunities in energy companies worldwide The global energy market is a dynamic sector, shaped by the ever-changing balance of geopolitical stability, technological development, and economic growth. Putnam Global Energy Fund invests at least 80% of its assets in stocks of companies in energy-related industries. The funds portfolio managers look for companies around the world that can profit from the global demand for energy. The funds portfolio may include companies engaged in the exploration and production of oil and gas, contractors or owners of oil- and gas-drilling rigs, manufacturers of drilling equipment, and providers of supplies and services to oil and gas companies. Fund holdings may also include coal-mining and production companies, oil-refining companies, and businesses that store and transport oil and gas. While the funds managers focus primarily on large and midsize companies, the fund has the flexibility to invest in businesses of all sizes and at different stages of growth, from newer, rapidly growing companies to established global corporations. To help temper volatility, the funds managers seek to diversify the portfolio  geographically and by industry  and to invest with a long-term view, looking for stocks that can help investors build wealth over time. The managers disciplined investment process includes analyzing each stocks valuation as well as the companys financial strength, competitive positioning, earnings, and cash flow. They conduct their intensive fundamental research with support from analysts in Putnams Global Equity Research group. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The funds policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnams sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds managers invest with flexibility and precision, using fundamental research to hand select stocks for the portfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications Global Utilities Fund Electric, gas, and water utilities 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio managers Steven Curbow and Jessica Wirth During a period when oil prices increased and the global economy improved, how did Putnam Global Energy Fund perform? Steve: For the six months ending February 28, 2011, were pleased to report that the funds class A shares advanced 44.40%, ahead of the 38.75% average return of its Lipper peers, Global Natural Resources Funds, but slightly trailing the 45.80% return of its benchmark, the MSCI World Energy Index (ND). Oil companies tend to do well when there is a modest increase in oil prices, as was the case for most of the period. Toward the end of the period, however, oil prices surged. How did you manage the fund in this volatile environment? Steve: By the end of February, the price of Brent crude oil had shot up to just over $111.80 per barrel from $82.31 at the start of the period, driven by civil unrest in the Middle East and North Africa and increasing global demand. For most of the period, there was demand growth in global economies combined with a steady increase in oil prices. This helped oil stocks across the board, because investors grew confident that companies would continue to invest in this environment. In late January and early February, however, the protests against the Mubarak government in Egypt and unrest in Libya raised concerns about disruptions in the supply of oil in the Middle East. These fears and tensions resulted in a spike in oil prices during the final part of the period. The North American natural gas market continues to be oversupplied. Drilling activity has continued at a faster pace, and the industrys success in developing new unconventional resources continues at a high level. But even the cold winter temperatures were not enough to draw down the significant gas This comparison shows your funds performance in the context of broad market indexes for the six months ended 2/28/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 13. 5 inventories in the United States. We continue to believe that companies with exposure to the North American gas market will be challenged. Why are the political crises in Egypt and elsewhere in the Middle East driving up oil prices? Jessica: You have to look at the entire region and the proximity of major oil producers. Much of the worlds oil supply is produced in the Middle East, and 2 million barrels of that supply pass through the Suez Canal each day. Among the concerns amid the Egyptian unrest were that this shipping route could suddenly shut down or be controlled by hostile elements, sending oil prices skyrocketing as global demand outstripped available supply. There were also concerns that the unrest could spread into other key oil-producing countries across the Middle East and North Africa, from Algeria to Saudi Arabia. Did you make any changes to the portfolio when the civil unrest occurred in the region? Jessica: We made some short-term adjustments to the portfolio and adopted a more defensive posture. When the Egyptian situation became very unsettled, we reduced our exposure to BG Group and Apache , both of which have sizable oil and natural gas assets in Egypt, until we had some clarity on how the situation would be resolved. As a precaution, we also reduced the portfolios exposure to other companies that we perceived as having risks to their assets in the Middle East. We strategically reduced exposure to Hess , an integrated energy company, and to Weatherford International , an oil-field services company. Both of these companies have exposure to Libya. Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 What were some examples of holdings that turned out to be positive performers for the fund? Steve: Our overweight position to National Oilwell Varco , a provider of land-based and offshore drilling rigs and related equipment and services, was the top contributor to the funds performance. Rising oil prices during the period gave rig operators the capital and opportunity to upgrade their fleets. The average age of the worldwide oil-rig fleet is between 25 and 30 years old. Rig operators do not want to experience an accident with an older rig, particularly following the disastrous Gulf of Mexico oil spill. We saw an effort to replenish the fleet with newer, safer rigs outfitted with the latest technology, and National Oilwell Varcos shares directly benefited from these events. Another overweight, Schlumberger Ltd. , helped performance. An exploration and production company, Schlumberger saw an increase in business as oil prices rose during the period. Hess is involved in all aspects of the oil and natural gas business: exploration, production, refining, and marketing. At the beginning of the period, we felt that Hess shares were undervalued, and so we established an overweight position, although we reduced it somewhat in the wake of the Middle East tension. We believe that over the next 12 months, Hess will have several high potential exploration wells in France, Ghana, the Red Sea, and Indonesia. What were some holdings that held back fund performance? Jessica: Our overweight to Cairn Energy , an oil exploration and production company based in the United Kingdom, was the top detractor to the funds performance. In 2010, Vedanta This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 Resources, another U.K.-based company, bid for a majority stake in Cairns Indian subsidiary. However, over the past six months, government regulators in India have prolonged approval of this transaction, and Cairn shares suffered. We still hold Cairn, and remain optimistic that once there is greater clarity on this transaction  whether or not it is approved by regulators  Cairn shares will appreciate. Petroleo Brasileiro (Petrobras) is an out-of-benchmark holding that hurt performance. The company held a large secondary offering of stock last year to raise money to fund drilling and development activities offshore Brazil. There was concern that the secondary offering would have a dilutive effect on Petrobras shares. We continue to hold the stock in the portfolio on the belief that shares will recover as Petrobras begins to generate significant production and cash flow from this offshore site, the most prolific new exploratory site in the world. This will support growth of the companys oil and natural gas reserves and production for decades. Tullow Oil , another U.K.-based oil explorer, was an overweight detractor. Tullow is still awaiting approval to start a critical onshore oil development in Uganda. The delays weighed on performance during the period. The company also has exploration and production activities offshore of Ghana that have produced mixed results: While the ramp-up of the companys first major oil discovery has been quite successful, the early appraisal drilling results have shown that a few of Tullows previous discoveries may be below initial high-end estimates of reserves volumes. Looking ahead, we believe that the commercialization of the Uganda assets and the increasing clarity on the size of the Ghana discoveries should propel Tullow shares higher. What is your outlook for the fund and the global economy? Steve: With the situation still fluid in the Middle East and oil prices staying elevated, its difficult to predict what will happen. As fund managers, we will continue to pick stocks that we believe This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 have favorable investment potential and maintain a somewhat defensive stance. We are buying bigger, integrated energy companies like Exxon Mobil , which, in our view, have better balance sheets and more diversified business models. Oil companies tend to do well as prices increase, but when prices get too high  a level that is not easy to determine concerns about future demand also increase. We will continue to monitor this situation. As for the global economy, if the price of oil does hit a certain level, consumers and businesses will likely start cutting back on use. For example, when consumers decide not to go to the mall or out to eat because of the price of gas, this, of course, affects consumer spending. This could hurt the sector and the global economic recovery. If tensions do ease, we could see oil drop to a per-barrel range of $90 to $100, which we believe is a fundamentally manageable price. But this is a process that will likely take months, not days or weeks We think the situation will be very volatile over the next several months, at least. Thank you, Steve and Jessica, for your time and insights. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Steven Curbow is Energy and Basic Materials Sector Team Leader at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the University of Southern California. Steven joined Putnam in 2008 and has been in the investment industry since 1996. Portfolio Manager Jessica Wirth has an M.B.A. from the Wharton School of the University of Pennsylvania and a B.A. from Dartmouth College. Jessica joined Putnam in 2004 and has been in the investment industry since 2001. IN THE NEWS The U.S. bull market that hit its two-year anniversary on March 9, 2011 was the sharpest since 1955. As measured by the S&P 500 Index, U.S. stocks rose 103.68% from their March 9, 2009 nadir, adding more than $28 trillion to global share values. Prior to hitting their low two years ago, U.S. stocks were dragged down by the subprime mortgage collapse, global credit crisis, and worldwide recession. Even after hitting its recent milestone, the S&P 500s two-year return remains 36 percentage points below the average bull-market gain of 131% since 1962, according to data compiled by Bloomberg and Birinyi Associates. While no one knows where the market will head from here, data suggest that this bull may have more room to run. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 62.47% 53.13% 59.84% 56.84% 59.78% 59.78% 60.74% 55.15% 61.57% 63.38% Annual average 24.76 21.44 23.84 22.77 23.82 23.82 24.16 22.17 24.45 25.08 1 year 32.33 24.71 31.35 26.35 31.29 30.29 31.78 27.18 31.95 32.73 6 months 44.40 36.08 43.95 38.95 43.87 42.87 44.13 39.14 44.25 44.57 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 2/28/11 Lipper Global Natural Resources Funds MSCI World Energy Index (ND) category average* Life of fund 59.73% 89.37% Annual average 23.80 32.28 1 year 33.46 28.21 6 months 45.80 38.75 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 2/28/11, there were 134, 131, and 113 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.155 $0.084 $0.089 $0.107 $0.151 $0.183 Capital gains  Long-term 0.325 0.325 0.325 0.325 0.325 0.325 Capital gains  Short-term 0.125 0.125 0.125 0.125 0.125 0.125 Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $10.96 $11.63 $10.84 $10.85 $10.88 $11.27 $10.94 $10.99 2/28/11 15.14 16.06 15.00 15.00 15.05 15.60 15.10 15.17 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 64.29% 54.85% 61.55% 58.55% 61.49% 61.49% 62.44% 56.80% 63.28% 65.21% Annual average 24.27 21.09 23.36 22.35 23.34 23.34 23.65 21.76 23.93 24.57 1 year 27.62 20.24 26.67 21.67 26.62 25.62 26.99 22.57 27.18 27.92 6 months 31.61 24.06 31.10 26.10 31.04 30.04 31.19 26.58 31.37 31.69 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund had expense limitations, without which expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/10* 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Total annual operating expenses for the fiscal year ended 8/31/10 2.29% 3.04% 3.04% 2.79% 2.54% 2.04% Annualized expense ratio for the six-month period ended 2/28/11 1.42% 2.17% 2.17% 1.92% 1.67% 1.17% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 12/30/11.  Restated to reflect projected expenses under a management contract effective 1/1/10. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $8.60 $13.13 $13.12 $11.62 $10.11 $7.09 Ending value (after expenses) $1,444.00 $1,439.50 $1,438.70 $1,441.30 $1,442.50 $1,445.70 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.10 $10.84 $10.84 $9.59 $8.35 $5.86 Ending value (after expenses) $1,017.75 $1,014.03 $1,014.03 $1,015.27 $1,016.51 $1,018.99 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Energy Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the energy sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 15 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (96.6%)* Shares Value Coal (2.7%) CONSOL Energy, Inc. 6,000 $304,260 Patriot Coal Corp.  7,100 167,560 Energy (oil field) (13.3%) Cameron International Corp.  3,600 212,868 Global Geophysical Services, Inc.  5,138 72,292 Helix Energy Solutions Group, Inc.  5,800 89,320 National Oilwell Varco, Inc. 5,800 461,506 Saipem SpA (Italy) 1,930 97,502 Schlumberger, Ltd. 9,050 845,451 Weatherford International, Ltd. (Switzerland)  10,800 261,144 Wood Group (John) PLC (United Kingdom) 24,590 264,020 Energy (other) (0.4%) First Solar, Inc.  S 500 73,695 Engineering and construction (0.4%) Fluor Corp. 900 63,684 Natural gas utilities (0.3%) Enterprise Products Partners LP 1,000 43,600 Oil and gas (79.5%) Apache Corp. 4,200 523,404 BG Group PLC (United Kingdom) 32,680 795,596 BP PLC (United Kingdom) 106,390 856,203 Cairn Energy PLC (United Kingdom)  52,736 366,413 Canadian Natural Resources, Ltd. (Canada) 7,600 382,309 Chevron Corp. 11,997 1,244,689 Devon Energy Corp. 3,600 329,184 El Paso Pipeline Partners, LP (Units) 1,300 49,010 Exxon Mobil Corp. 26,298 2,249,268 Gazprom OAO (Russia)  16,700 122,090 Hess Corp. 3,500 304,605 Linn Energy, LLC (Units) 2,080 80,766 Lukoil OAO ADR (Russia) 1,400 99,666 Marathon Oil Corp. 5,600 277,760 Nexen, Inc. (Canada) 21,858 596,700 Noble Energy, Inc. 2,800 259,448 Occidental Petroleum Corp. 6,629 675,959 OGX Petroleo e Gas Participacoes SA (Brazil)  10,000 116,859 Oil States International, Inc.  800 58,232 Petrohawk Energy Corp.  8,494 183,470 Petroleo Brasileiro SA ADR (Brazil) 5,731 228,266 Petroleo Brasileiro SA ADR (Preference) (Brazil) 5,800 203,986 QEP Resources, Inc. 1,900 75,145 Rosetta Resources, Inc.  1,100 49,896 Royal Dutch Shell PLC Class A (United Kingdom) 24,068 865,886 16 COMMON STOCKS (96.6%)* cont. Shares Value Oil and gas cont. Royal Dutch Shell PLC Class B (United Kingdom) 15,842 $566,592 Santos, Ltd. (Australia) 9,585 140,793 Southwestern Energy Co.  2,600 102,648 Statoil ASA (Norway) 994 26,194 Swift Energy Co.  1,300 55,835 Technip SA (France) 3,959 390,938 Total SA (France) 17,153 1,051,464 Tullow Oil PLC (United Kingdom) 17,120 399,940 Total common stocks (cost $13,357,667) PURCHASED OPTIONS Expiration date/ Number of OUTSTANDING (1.0%)* strike price contracts Value United States Oil Fund LP (Call) Apr-11/$45.00 331,579 $169,271 Total purchased options outstanding (cost $301,737) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 287 $19,527 Total convertible preferred stocks (cost $14,350) SHORT-TERM INVESTMENTS (3.7%)* Shares Value Putnam Cash Collateral Pool, LLC 0.21% d 63,600 $63,600 Putnam Money Market Liquidity Fund 0.17% e 580,653 580,653 Total short-term investments (cost $644,253) TOTAL INVESTMENTS Total investments (cost $14,318,007) Key to holdings abbreviations ADR American Depository Receipts OAO Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $17,270,387.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $6,697 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. 17 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 55.1% Switzerland 1.5% United Kingdom 23.6 Russia 1.3 France 8.3 Australia 0.8 Canada 5.6 Italy 0.6 Brazil 3.1 Other 0.1 Total 100.0% FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $5,353,461) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 3/16/11 $18,814 $18,467 $347 British Pound Sell 3/16/11 232,603 230,816 (1,787) Canadian Dollar Buy 3/16/11 299,881 292,855 7,026 Euro Sell 3/16/11 31,465 31,441 (24) Barclays Bank PLC British Pound Sell 3/16/11 189,824 188,431 (1,393) Canadian Dollar Buy 3/16/11 75,562 73,936 1,626 Citibank, N.A. Australian Dollar Buy 3/16/11 27,255 27,046 209 British Pound Buy 3/16/11 82,956 82,329 627 Canadian Dollar Buy 3/16/11 69,591 68,123 1,468 Euro Buy 3/16/11 29,533 29,506 27 Swiss Franc Buy 3/16/11 99,497 98,796 701 Credit Suisse AG Australian Dollar Buy 3/16/11 26,136 25,934 202 British Pound Sell 3/16/11 421,613 418,393 (3,220) Canadian Dollar Buy 3/16/11 271,571 266,034 5,537 Euro Buy 3/16/11 82,526 82,436 90 Japanese Yen Buy 3/16/11 100,765 101,261 (496) Norwegian Krone Sell 3/16/11 92,462 90,317 (2,145) Deutsche Bank AG Australian Dollar Buy 3/16/11 49,221 48,764 457 Canadian Dollar Sell 3/16/11 2,574 2,517 (57) Euro Buy 3/16/11 12,006 11,998 8 Goldman Sachs International Australian Dollar Buy 3/16/11 20,238 20,080 158 British Pound Buy 3/16/11 8,458 8,394 64 Canadian Dollar Sell 3/16/11 347,339 339,936 (7,403) Euro Buy 3/16/11 229,085 228,831 254 Japanese Yen Buy 3/16/11 17,141 17,225 (84) Norwegian Krone Buy 3/16/11 60,030 59,926 104 18 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $5,353,461) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association British Pound Sell 3/16/11 $193,402 $191,924 $(1,478) Norwegian Krone Buy 3/16/11 106,751 104,287 2,464 JPMorgan Chase Bank, N.A. British Pound Sell 3/16/11 93,367 92,655 (712) Canadian Dollar Buy 3/16/11 420,945 412,127 8,818 Euro Sell 3/16/11 258,203 257,940 (263) Japanese Yen Buy 3/16/11 120,510 120,255 255 Royal Bank of Scotland PLC (The) Australian Dollar Buy 3/16/11 25,119 24,910 209 British Pound Sell 3/16/11 121,181 120,271 (910) Canadian Dollar Buy 3/16/11 206,715 202,406 4,309 Euro Sell 3/16/11 134,967 134,865 (102) State Street Bank and Trust Co. Canadian Dollar Buy 3/16/11 180,876 177,022 3,854 UBS AG Australian Dollar Buy 3/16/11 7,729 7,666 63 British Pound Sell 3/16/11 118,741 118,192 (549) Canadian Dollar Sell 3/16/11 19,045 18,632 (413) Euro Buy 3/16/11 106,124 106,077 47 Norwegian Krone Buy 3/16/11 188,599 184,361 4,238 Swiss Franc Buy 3/16/11 48,025 47,780 245 Westpac Banking Corp. Australian Dollar Buy 3/16/11 47,289 46,919 370 British Pound Buy 3/16/11 20,820 20,661 159 Canadian Dollar Buy 3/16/11 73,606 72,039 1,567 Euro Buy 3/16/11 28,705 28,680 25 Total WRITTEN OPTIONS OUTSTANDING at 2/28/11 (premiums received $175,737) (Unaudited) Number of Expiration date/ contracts strike price Value United States Oil Fund LP (Call) 331,579 Apr-11/$48.00 $97,653 Total Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. 19 The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $63,684 $ $ Energy 16,438,039 140,793  Utilities and power 43,600   Total common stocks  Convertible preferred stocks  19,527  Purchased options outstanding  169,271  Short-term investments 580,653 63,600  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $24,492 $ Written options  (97,653)  Totals by level $ $ The accompanying notes are an integral part of these financial statements. 20 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value, including $58,956 of securities on loan (Note 1): Unaffiliated issuers (identified cost $13,673,754) $16,874,914 Affiliated issuers (identified cost $644,253) (Notes 1 and 6) 644,253 Cash 362,520 Dividends, interest and other receivables 82,285 Receivable for shares of the fund sold 265,614 Receivable for investments sold 417,330 Unrealized appreciation on forward currency contracts (Note 1) 45,528 Receivable from Manager (Note 2) 949 Total assets LIABILITIES Payable for investments purchased 1,188,851 Payable for shares of the fund repurchased 1 Payable for investor servicing fees (Note 2) 3,770 Payable for custodian fees (Note 2) 7,315 Payable for Trustee compensation and expenses (Note 2) 1,226 Payable for administrative services (Note 2) 45 Payable for distribution fees (Note 2) 6,397 Unrealized depreciation on forward currency contracts (Note 1) 21,036 Written options outstanding, at value (premiums received $175,737) (Notes 1 and 3) 97,653 Collateral on securities loaned, at value (Note 1) 63,600 Other accrued expenses 33,112 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $13,653,594 Distributions in excess of net investment income (Note 1) (17,902) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 330,669 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,304,026 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 21 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($12,776,834 divided by 843,889 shares) $15.14 Offering price per class A share (100/94.25 of $15.14)* $16.06 Net asset value and offering price per class B share ($1,927,041 divided by 128,464 shares)** $15.00 Net asset value and offering price per class C share ($889,410 divided by 59,277 shares)** $15.00 Net asset value and redemption price per class M share ($333,555 divided by 22,165 shares) $15.05 Offering price per class M share (100/96.50 of $15.05)* $15.60 Net asset value, offering price and redemption price per class R share ($107,327 divided by 7,106 shares) $15.10 Net asset value, offering price and redemption price per class Y share ($1,236,220 divided by 81,481 shares) $15.17 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 22 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $6,179) $103,480 Interest (including interest income of $410 from investments in affiliated issuers) (Note 6) 410 Securities lending (Note 1) 187 Total investment income EXPENSES Compensation of Manager (Note 2) 36,283 Investor servicing fees (Note 2) 19,120 Custodian fees (Note 2) 7,604 Trustee compensation and expenses (Note 2) 379 Administrative services (Note 2) 100 Distribution fees  Class A (Note 2) 11,196 Distribution fees  Class B (Note 2) 5,366 Distribution fees  Class C (Note 2) 3,030 Distribution fees  Class M (Note 2) 852 Distribution fees  Class R (Note 2) 103 Reports to shareholders 6,757 Auditing 23,903 Other 1,751 Fees waived and reimbursed by Manager (Note 2) (28,979) Total expenses Expense reduction (Note 2) (291) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 496,931 Net realized gain on foreign currency transactions (Note 1) 50,382 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 39,041 Net unrealized appreciation of investments and written options during the period 3,536,273 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 23 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income $16,903 $64,683 Net realized gain on investments and foreign currency transactions 547,313 270,876 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 3,575,314 (868,413) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (101,468) (78,152) Class B (6,391) (5,133) Class C (3,998) (2,142) Class M (1,800) (1,412) Class R (396) (109) Class Y (7,873) (4,263) Net realized short-term gain on investments Class A (81,829) (101,818) Class B (9,510) (8,258) Class C (5,616) (3,738) Class M (2,103) (2,123) Class R (328) (185) Class Y (5,378) (4,838) From net realized long-term gain on investments Class A (212,754)  Class B (24,726)  Class C (14,601)  Class M (5,467)  Class R (852)  Class Y (13,983)  Redemption fees (Note 1) 1,927 2,533 Increase from capital share transactions (Note 4) 4,925,854 3,448,720 Total increase in net assets NET ASSETS Beginning of period 8,702,149 5,995,921 End of period (including distributions in excess of net investment income of $17,902 and undistributed net investment income of $87,121, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 24 This page left blank intentionally. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A February 28, 2011** .03 4.76 (.16) (.45)  44.40 * .70* .19* 30* August 31, 2010 .10 (.34) (.14) (.19)  1.48 .85 57 August 31, 2009 .13 1.40  b   b  15.34 * 1.04* 1.22* 29* Class B February 28, 2011** (.02) 4.71 (.08) (.45)  43.95 * 1.07* (.16)* 30* August 31, 2010 .02 (.34) (.12) (.19)  2.23 .18 57 August 31, 2009 .08 1.39  b   b  14.71 * 1.57* .74* 29* Class C February 28, 2011** (.02) 4.71 (.09) (.45)  43.87 * 1.07* (.18)* 30* August 31, 2010 .02 (.34) (.11) (.19)  2.23 .13 57 August 31, 2009 .08 1.39  b   b  14.71 * 1.57* .70* 29* Class M February 28, 2011** (.01) 4.74 (.11) (.45)  44.13 * .95* (.05)* 30* August 31, 2010 .05 (.35) (.12) (.19)  1.98 .45 57 August 31, 2009 .10 1.39  b   b  14.92 * 65 1.39* .91* 29* Class R February 28, 2011** .04 4.72 (.15) (.45)  44.25 * .83* .27* 30* August 31, 2010 .07 (.34) (.11) (.19)  14 1.73 .60 57 August 31, 2009 .10 1.41  b   b  15.12 * 12 1.22* 1.01* 29* Class Y February 28, 2011** .05 4.76 (.18) (.45)  44.57 * .58* .38* 30* August 31, 2010 .14 (.35) (.16) (.19)  1.23 1.14 57 August 31, 2009 .16 1.39  b   b  15.55 * .86* 1.49* 29* * Not annualized. ** Unaudited.  For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets February 28, 2011 0.25% August 31, 2010 1.14 August 31, 2009 4.00 The accompanying notes are an integral part of these financial statements. 26 27 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam Global Energy Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks of companies worldwide in the energy industries that Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 28 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 100,000 on purchased options contracts for the reporting period. E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign 29 exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $4,200,000 on forward currency contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $33 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $58,956 and the fund received cash collateral of $63,600. H) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 30 J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $14,360,736, resulting in gross unrealized appreciation and depreciation of $3,312,297 and $153,866, respectively, or net unrealized appreciation of $3,158,431. K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. L) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $28,979 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. 31 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $37 under the expense offset arrangements and by $254 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $8, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $8,828 and $82 from the sale of class A and class M shares, respectively, and received $314 and $154 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,539,698 and $3,354,080, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 32 Written option transactions during the reporting period are summarized as follows: Number of contracts Premiums received Written options outstanding at beginning of the reporting period  $ Options opened 331,579 175,737 Options exercised   Options expired   Options closed   Written options outstanding at end of the reporting period 331,579 $175,737 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 254,263 $3,552,820 315,909 $3,893,076 Shares issued in connection with reinvestment of distributions 28,846 385,101 14,215 176,971 283,109 3,937,921 330,124 4,070,047 Shares repurchased (68,145) (887,078) (158,334) (1,873,402) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 65,990 $926,618 71,971 $873,288 Shares issued in connection with reinvestment of distributions 3,011 39,894 1,062 13,163 69,001 966,512 73,033 886,451 Shares repurchased (12,595) (164,123) (23,250) (277,958) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 19,119 $264,222 41,118 $486,208 Shares issued in connection with reinvestment of distributions 1,260 16,700 435 5,394 20,379 280,922 41,553 491,602 Shares repurchased (4,339) (54,557) (11,368) (129,529) Net increase 33 Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 5,896 $83,627 13,717 $170,868 Shares issued in connection with reinvestment of distributions 688 9,133 285 3,535 6,584 92,760 14,002 174,403 Shares repurchased (357) (4,339) (3,744) (46,409) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold 6,340 $88,730 280 $3,310 Shares issued in connection with reinvestment of distributions 118 1,576 24 294 6,458 90,306 304 3,604 Shares repurchased (643) (9,175) (13) (145) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 50,352 $712,948 24,756 $293,868 Shares issued in connection with reinvestment of distributions 2,006 26,818 730 9,100 52,358 739,766 25,486 302,968 Shares repurchased (4,863) (63,061) (12,667) (152,912) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares Percentage of ownership Value Class A 246,727 29.24% $3,735,447 Class R 1,070 15.06 16,157 Class Y 1,077 1.32 16,338 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $45,528 Payables $21,036 Equity contracts Investments 169,271 Payables 97,653 Total 34 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $55,753 $55,753 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $ $38,007 $38,007 Equity contracts (54,382)  $(54,382) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $410 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,895,402 and $2,669,046, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 35 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 36 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Francis J. McNamara, III London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and Assistant John A. Hill, Chairman Beth S. Mazor Treasurer Jameson A. Baxter, Vice President Vice Chairman This report is for the information of shareholders of Putnam Global Energy Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Financials Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P 500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing growth opportunities in financial companies worldwide In a market economy, the financials sector performs vital functions. For example, banks provide the flow of funding that allows all industries to grow and thrive, while insurance companies help businesses and households recover from unexpected problems. The importance of these roles means that well-managed financial institutions rarely become obsolete, a feature that can make them attractive investments. As economies develop over time, the financials sector also evolves. From the popularization of credit cards in the 1960s to the introduction of ATMs, financial services advance along with technology and shifting consumer habits. With these changes comes new potential for investors. Putnam Global Financials Fund pursues growth opportunities by investing in stocks offinancial companies worldwide. The funds manager works with sector analysts who analyze companies to identify those best positioned to reward investors. The fund also seeks the most attractive industries within the sector, choosing primarily from banking, insurance, and real estate, as well as credit card companies and brokerage firms. The funds global mandate enables it to benefit from many different countries. Since finance is integrated with all other business sectors, the performance of financial companies often reflects the strength of a nations economy. Approximately one third of the financial stocks available to investors (measured by market capitalization) trade in the United States. Other large markets are Japan and the United Kingdom. Each country has a different set of financial regulations, which is why it is beneficial for the funds manager to compare opportunities across companies, industries, and countries. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The funds policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnams sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds managers invest with flexibility and precision, using fundamental research to hand select stocks for theportfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCIWorld Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1112 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager David Morgan David, how did the fund perform during the first half of its fiscal year? For the six months ended February 28, 2011, Putnam Global Financials Funds class A shares returned 22.07%, slightly trailing the return of its benchmark, the MSCI World Financials Index (ND), which was up 22.81% over the same period. The funds in the Lipper Global Financial Services category posted an average return of 21.49%. Those figures represent a significant turnaround since the last report to shareholders. What were some of the factors driving the rebound in financial stocks? This past summer, investors were still digesting the news coming out of Europe surrounding sovereign debt and the banking sector. To offer a quick recap, the 2008 financial crisis led a number of European governments to extend unprecedented levels of liquidity to banks in an attempt to help them rebuild their balance sheets. Part of what made this situation problematic was that many of those governments were already dealing with rapidly ballooning deficits as spending continued to escalate while tax revenues remained stagnant. In May 2010, the situation came to a head in Greece, where unsustainable fiscal conditions prompted the government to accept a three-year bailout package extended by the European Union [EU] and the International Monetary Fund, and to begin implementing so-called austerity measures designed to boost revenues and rein in government spending. Meanwhile, other European countries were facing similar challenges, most notably Italy, Spain, Portugal, and  in particular  Ireland, which itself went on to accept a $100 billion bailout from the EU in November. This comparison shows your funds performance in the context of broad market indexes for the six months ended 2/28/11. See pages 4 and 1112 for additional fund performance information. Index descriptions can be found on page 14. 5 While the sovereign debt situation remains a significant concern, there is more certainty now in the market than there had been six months ago, which in itself is a positive development. It now seems unlikely that the challenges certain sovereign governments are currently facing will spill over to impair the entire European Union, as some in the market began to fear. However, some economies  most notably Greece, Ireland, and Portugal  will likely face many years of limited growth prospects given the negative impact of tough austerity measures. Ultimately, improving visibility in the financials sector, along with attractive valuations following the sell-off earlier in 2010, drew investors back into the sector and helped send prices higher during the semiannual period. In addition, throughout 2010, there was significant uncertainty regarding the future shape and impact of regulation, most notably the Basel III proposals and U.S. financial reform. Over the course of the reporting period, much of that uncertainty abated as more of the details of the reform proposals have been announced. As a result, the market has been able to better understand and price in the implications for global financials, and ultimately this has been a positive development for the sector. Could you elaborate on the relationship between European sovereign debt and the banking sector? Unlike a typical U.S. or global bank, European banks are far more heavily reliant upon wholesale funding to finance their balance sheets. When the 2008 financial crisis hit and significant doubts emerged over the health of financial companies, European banks sources of funding became very expensive, or worse, completely shut down. Although unprecedented liquidity measures were put in place in the United States, EU, and United Kingdom, including implicit and explicit backing of bank wholesale funding, when the market began to doubt the creditworthiness of some of the sovereign entities providing this backing, those doubts once more impacted Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 the availability and cost of European banks funding. In summary, the health of the sovereign governments and the ability of European banks to access funding is very closely correlated. In addition, many banks themselves have invested in sovereign debt directly, including those in the most troubled economies of Greece, Spain, and Portugal. The decline in prices of these banks government debt investments has increased the risk of further losses to the banks, and therefore threatened their capital levels. In summary, the sovereign debt crisis has impacted banks profitability through higher costs of funding, which caused lower margins on traditional banking activities as well as potential write-downs on large sovereign investment portfolios in some cases. You mentioned ongoing regulatory changes in Europe and the United States. How have they affected the global financials sector? The rollouts of the Dodd-Frank Act in the United States and Basel III regulations globally, despite both being somewhat open-ended, already have had a significant impact on financial firms. Both sets of regulations were established to reduce the risk of a repeat of the recent financial crisis and to limit the future potential costs to taxpayers in the event of another financial crisis. Going forward, bank capital requirements will almost certainly be more stringent, both in terms of the amount and the quality of their capital requirements. In addition, the most aggressive varieties of proprietary trading are unlikely to reemerge due to regulation, especially certain aspects of the investment banking business. In general, banks balance sheets will be geared toward safer, more stable investments, much less leverage, and less volatile and more sustainable funding and liquidity. Ultimately, banks probably will This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 be less profitable than in the past, but its very likely they will also be less volatile than in previous cycles. Again, these regulations are not yet final, but as we continue to learn more details, investors have demonstrated a willingness to return to investing in banking stocks as the clouds gradually begin to clear. Which particular holdings helped returns during the period? JPMorgan Chase was the funds top-performing holding during the period. We believe the company continues to be one of the better-run banks in the United States, and its strong balance sheet and diverse business mix made it an attractive investment. We believe the company is well positioned for a range of market environments. Our overweight position in the stock further boosted the funds returns. Wharf Holdings was another solid performer for the fund. Wharf is a Hong Kong-based real estate holding company that owns a number of high-profile retail properties. Sales have been improving over the past several quarters, and the stock appreciated accordingly  so much so that we sold our position to lock in profits. Sberbank , the largest retail and commercial bank in Russia, was another key holding. During the worst of the economic downturn, the bank made large provisions for writedowns to its loan portfolio. As the economy has picked up, the provisions proved to have been overly conservative, meaning the banks loans have performed better than expected. In addition, the companys revenues have been improving as it has increased loan activity and its margins have begun to stabilize. Given these developments, the stock appreciated considerably during the period. It is worth noting that Sberbank is not a component of the benchmark index; our position was a product of our research-driven approach to investing. Which holdings detracted from performance relative to the benchmark? Two of the biggest detractors were Irish financial firms. Although the fund had limited exposure to the most troubled European This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 sovereign countries, we had taken two small positions in Irish financials. The bursting of the real estate bubble hit Ireland particularly hard, and Irish financial companies dramatically sold off across the board in 2010 following the worsening sovereign debt crisis. In the case of Bank of Ireland , I believed the companys shares had been oversold from a risk/return perspective, and established a position in the stock. The news from Ireland continued to get worse, especially regarding the increasing size of losses of the nationalized banks. The losses at Allied Irish Banks, in particular, became so significant as to threaten the sovereign fiscal stability at large. I sold the funds holdings in Bank of Ireland to avoid further losses, ahead of the eventual bailout of Ireland in November and further subsequent losses in the stock. Irish Life & Permanent (ILP) represented a similar story. Although the firm is primarily an insurance company and has only a small banking unit, the stock posted sharp declines as the European sovereign debt crisis unfolded. I felt the stock had considerable upside, given the companys limited exposure to sovereign debt and real-estate securities. Despite those facts, ILPs share price continued to struggle during the period, and I sold the position, believing better investment opportunities existed elsewhere. What is your outlook for the fund and the financials sector going forward? Even accounting for the recent rebound, I continue to see significant upside potential for the financials sector over time as the global economy and financial industry continue to heal. This healing process, however, could take years, and the markets are likely to remain volatile as recovery takes hold, I believe. The key risks, as Ive discussed before, include a worse-than-expected economic outlook and a resurgence of sovereign-debt fears in Europe. I believe a double-dip recession is unlikely, but high commodity prices  particularly for food and fuel  along with persistently high unemployment represent real risks to the broader economy. In Europe, the fewer the surprises for investors, the better. Once the key remaining details of Basel III and U.S. financial reform are finalized, there should be some additional clarity on the outlook of the banking sector. In general, however, uncertainty in the markets is high. There are no clear answers as to what effect the political unrest in North Africa and the Middle East, as well as the recent disaster in Japan, will have on other parts of the world and the equity markets in general. The range of possible outcomes for equities, and for financial stocks specifically, is quite broad. This makes stock picking based on assumptions about future growth rates and market conditions challenging, to say the least. Nonetheless, our goal remains to use our extensive research capabilities to uncover attractively valued financial stocks poised for growth  an approach that we believe can serve investors well over the long term. Thank you, David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David Morgan has a B.S. from Bristol University. He joined Putnam in 2004 and has been in the investment industry since 1995. 9 IN THE NEWS Oil prices have surged in the past several months, pushed higher by political strife in Egypt and Libya and rising demand from around the globe. A barrel of Brent crude oil jumped to $111.80 on February 28, 2011, from $82.31 at the end of September 2010. With the United States showing signs of economic growth, the concern is that rising oil prices could tip the economy back into recession. If oil remains elevated for an extended period of time, consumer spending  the primary engine of GDP growth  could be significantly reduced. A more manageable price for oil today is generally considered to be between $90 and $100. This is not the first time in recent years that oil prices have exhibited significant price swings. In early July 2008, oil peaked at $146.08, but the global economic slowdown diminished worldwide demand for oil, knocking down the price to a low of $36.61 by late December of that year. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 48.79% 40.24% 46.36% 43.36% 46.42% 46.42% 47.21% 42.09% 47.96% 49.65% Annual average 19.86 16.67 18.96 17.85 18.99 18.99 19.28 17.37 19.55 20.18 1 year 12.73 6.22 11.87 6.87 11.92 10.92 12.27 8.37 12.48 13.01 6 months 22.07 15.03 21.63 16.63 21.67 20.67 21.90 17.62 21.91 22.25 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 2/28/11 Lipper Global Financial Services MSCI World Financials Index (ND) Funds category average* Life of fund 48.40% 66.50% Annual average 19.72 25.57 1 year 16.58 18.50 6 months 22.81 21.49 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 2/28/11, there were 41, 39, and 33 funds, respectively, in this Lipper category. 11 Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.120 $0.041 $0.037 $0.055 $0.136 $0.154 Capital gains  Long-term 0.371 0.371 0.371 0.371 0.371 0.371 Capital gains  Short-term 0.609 0.609 0.609 0.609 0.609 0.609 Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $11.59 $12.30 $11.47 $11.48 $11.54 $11.96 $11.57 $11.62 2/28/11 12.96 13.75 12.85 12.87 12.95 13.42 12.90 12.98 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 44.89% 36.56% 42.49% 39.49% 42.55% 42.55% 43.23% 38.25% 44.06% 45.85% Annual average 17.62 14.61 16.76 15.68 16.78 16.78 17.03 15.23 17.32 17.96 1 year 2.66 3.25 1.89 2.80 1.93 0.99 2.14 1.46 2.41 2.93 6 months 9.86 3.51 9.44 4.44 9.49 8.49 9.58 5.77 9.69 10.05 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/10* 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Total annual operating expenses for the fiscal year ended 8/31/10 2.61% 3.36% 3.36% 3.11% 2.86% 2.36% Annualized expense ratio for the six-month period ended 2/28/11 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 12/30/11.  Restated to reflect projected expenses under a management contract effective 1/1/10. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.76 $11.87 $11.87 $10.51 $9.13 $6.39 Ending value (after expenses) $1,220.70 $1,216.30 $1,216.70 $1,219.00 $1,219.10 $1,222.50 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.05 $10.79 $10.79 $9.54 $8.30 $5.81 Ending value (after expenses) $1,017.80 $1,014.08 $1,014.08 $1,015.32 $1,016.56 $1,019.04 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Financials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the financials sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (95.4%)* Shares Value Banking (54.0%) Australia & New Zealand Banking Group, Ltd. (Australia) 6,843 $168,949 Banco Bradesco SA (Preference) (Brazil) 3,300 63,446 Banco Santander Central Hispano SA (Spain) 18,629 229,751 Bank of America Corp. 18,200 260,078 Bank of New York Mellon Corp. (The) 3,385 102,870 Barclays PLC (United Kingdom) 27,824 144,777 BNP Paribas SA (France) 2,183 170,487 Bond Street Holdings, LLC 144A Class A  F 4,189 85,875 China Construction Bank Corp. (China) 58,000 50,880 Citigroup, Inc.  39,600 185,328 Danske Bank A/S (Denmark)  2,236 52,530 DBS Group Holdings, Ltd. (Singapore) 9,085 101,584 DnB NOR ASA (Norway) 7,335 113,409 Fifth Third Bancorp 3,900 56,940 HSBC Holdings PLC (London Exchange) (United Kingdom) 29,861 329,358 Industrial and Commercial Bank of China, Ltd. (China) 76,000 58,542 JPMorgan Chase & Co. 4,147 193,623 Lloyds Banking Group PLC (United Kingdom)  103,725 104,551 Mitsubishi UFJ Financial Group, Inc. (Japan) 32,100 178,567 National Australia Bank, Ltd. (Australia) 6,546 172,892 National Bank of Canada (Canada) 974 75,084 PNC Financial Services Group, Inc. 850 52,445 Royal Bank of Canada (Canada) 3,310 193,569 Royal Bank of Scotland Group PLC (United Kingdom)  77,343 56,821 Sberbank OJSC (Russia) 33,689 119,259 Shinhan Financial Group Co., Ltd. (South Korea) 2,220 92,898 Societe Generale (France) 1,633 114,843 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,800 181,818 Suncorp Group, Ltd. (Australia) 4,394 37,919 SunTrust Banks, Inc. 1,732 52,254 Swedbank AB Class A (Sweden)  3,649 64,287 Toronto-Dominion Bank (Canada) 1,910 159,904 U.S. Bancorp 4,012 111,253 UniCredito Italiano SpA (Italy) 27,675 71,166 Wells Fargo & Co. 8,691 280,372 Commercial and consumer services (0.3%) Savills PLC (United Kingdom) 4,014 24,716 Consumer finance (1.0%) Discover Financial Services 3,799 82,628 Financial (4.4%) CME Group, Inc. 282 87,781 Criteria Caixacorp SA (Spain) 9,947 72,013 Julius Baer Group, Ltd. (Switzerland) 1,838 82,421 ORIX Corp. (Japan) 830 93,315 Warsaw Stock Exchange (Poland)  1,927 31,763 17 COMMON STOCKS (95.4%)* cont. Shares Value Homebuilding (0.4%) Persimmon PLC (United Kingdom) 4,494 $34,390 Insurance (20.5%) Aflac, Inc. 1,888 111,128 AIA Group, Ltd. (Hong Kong)  26,000 76,193 Allianz SE (Germany) 1,211 174,510 Allstate Corp. (The) 2,400 76,272 Assured Guaranty, Ltd. (Bermuda) 3,381 49,126 AXA SA (France) 6,608 138,822 Brown & Brown, Inc. 1,500 39,210 Employers Holdings, Inc. 2,200 44,264 Hartford Financial Services Group, Inc. (The) 3,317 98,183 ING Groep NV (Netherlands)  13,936 174,797 Insurance Australia Group, Ltd. (Australia) 12,263 45,736 Intact Financial Corp. (Canada) 1,054 53,726 Marsh & McLennan Cos., Inc. 2,200 66,968 MBIA, Inc.  3,000 33,630 MetLife, Inc. 2,300 108,928 Ping An Insurance (Group) Co. of China, Ltd. (China) 5,000 51,586 Progressive Corp. (The) 2,900 60,407 Prudential Financial, Inc. 1,437 94,598 Prudential PLC (United Kingdom) 11,559 133,792 XL Group PLC 2,872 67,061 Investment banking/Brokerage (8.2%) BGP Holdings PLC (Malta) F 82,319 114 BlackRock, Inc. 462 94,243 Credit Suisse Group (Switzerland) 956 44,239 Goldman Sachs Group, Inc. (The) 987 161,651 Invesco, Ltd. 3,817 102,448 Morgan Stanley 4,716 139,971 Schroders PLC (United Kingdom) 2,382 69,402 T. Rowe Price Group, Inc. 1,000 66,980 Real estate (6.6%) CFS Retail Property Trust (Australia) R 24,586 47,177 Digital Realty Trust, Inc. R 875 51,468 Link REIT (The) (Hong Kong) R 14,749 45,493 Mitsubishi Estate Co., Ltd. (Japan) 7,000 143,421 Mitsui Fudosan Co., Ltd. (Japan) 4,000 85,219 New World Development Co., Ltd. (Hong Kong) 0  ProLogis R 4,500 73,170 Simon Property Group, Inc. R 909 100,026 Total common stocks (cost $6,459,859) 18 WARRANTS (2.8%)* Expiration Strike date price Warrants Value JPMorgan Chase & Co. W 10/28/18 $42.42 13,809 $231,301 Total warrants (cost $160,705) SHORT-TERM INVESTMENTS (1.2%)* Shares Value Putnam Money Market Liquidity Fund 0.17% e 99,045 $99,045 Total short-term investments (cost $99,045) TOTAL INVESTMENTS Total investments (cost $6,719,609) Key to holdings abbreviations OJSC Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $8,300,795.  Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $5,438 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 42.1% Russia 1.4% United Kingdom 10.9 Norway 1.4 Japan 8.3 Singapore 1.2 Canada 5.8 South Korea 1.1 Australia 5.7 Italy 0.9 France 5.1 Sweden 0.8 Spain 3.7 Brazil 0.8 Netherlands 2.1 Denmark 0.6 Germany 2.1 Bermuda 0.6 China 2.0 Poland 0.4 Switzerland 1.5 Malta <0.1 Hong Kong 1.5 Total 100.0% 19 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $2,681,291) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 3/16/11 $26,137 $25,934 $203 British Pound Sell 3/16/11 41,641 41,335 (306) Euro Sell 3/16/11 15,318 15,307 (11) Hong Kong Dollar Sell 3/16/11 1,297 1,297  Japanese Yen Buy 3/16/11 42,493 42,703 (210) Norwegian Krone Sell 3/16/11 87,324 83,730 (3,594) Swedish Krona Buy 3/16/11 43,340 42,612 728 Swiss Franc Buy 3/16/11 36,396 36,146 250 Citibank, N.A. British Pound Buy 3/16/11 147,695 146,495 1,200 Canadian Dollar Buy 3/16/11 12,354 12,093 261 Danish Krone Sell 3/16/11 37,392 37,360 (32) Euro Sell 3/16/11 185,062 183,401 (1,661) Hong Kong Dollar Buy 3/16/11 28,844 28,819 25 Singapore Dollar Buy 3/16/11 29,028 29,012 16 Swiss Franc Sell 3/16/11 31,012 30,794 (218) Credit Suisse AG Australian Dollar Buy 3/16/11 105,969 105,335 634 British Pound Sell 3/16/11 34,321 34,059 (262) Canadian Dollar Buy 3/16/11 71,959 70,504 1,455 Euro Buy 3/16/11 43,609 43,561 48 Japanese Yen Sell 3/16/11 6,132 6,162 30 Norwegian Krone Buy 3/16/11 57,711 56,372 1,339 Swiss Franc Buy 3/16/11 431 428 3 Deutsche Bank AG Australian Dollar Buy 3/16/11 28,475 28,211 264 Euro Buy 3/16/11 39,331 39,304 27 Swedish Krona Buy 3/16/11 22,436 22,025 411 Swiss Franc Buy 3/16/11 34,242 34,019 223 Goldman Sachs International British Pound Sell 3/16/11 146,719 145,602 (1,117) Euro Sell 3/16/11 37,537 37,495 (42) Japanese Yen Sell 3/16/11 6,384 6,415 31 Norwegian Krone Sell 3/16/11 42,565 42,096 (469) Swedish Krona Buy 3/16/11 18,568 18,246 322 Royal Bank of Scotland PLC (The) Australian Dollar Buy 3/16/11 35,594 35,298 296 British Pound Buy 3/16/11 103,289 102,513 776 Canadian Dollar Buy 3/16/11 18,324 17,935 389 Euro Buy 3/16/11 138,141 138,037 104 Israeli Shekel Buy 3/16/11 5,296 5,206 90 Japanese Yen Sell 3/16/11 8,311 8,353 42 Swiss Franc Buy 3/16/11 79,684 79,144 540 20 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $2,681,291) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Canadian Dollar Buy 3/16/11 $89,357 $87,453 $1,904 Euro Buy 3/16/11 66,379 64,815 1,564 Israeli Shekel Buy 3/16/11 5,324 5,236 88 Swedish Krona Buy 3/16/11 17,605 17,308 297 UBS AG Australian Dollar Sell 3/16/11 30,611 30,360 (251) British Pound Sell 3/16/11 148,671 147,623 (1,048) Canadian Dollar Sell 3/16/11 55,076 53,883 (1,193) Euro Buy 3/16/11 163,947 163,874 73 Israeli Shekel Buy 3/16/11 5,324 5,231 93 Norwegian Krone Sell 3/16/11 16,698 16,323 (375) Swiss Franc Buy 3/16/11 67,946 65,955 1,991 Westpac Banking Corp. Australian Dollar Buy 3/16/11 23,187 23,005 182 British Pound Sell 3/16/11 1,952 1,937 (15) Canadian Dollar Buy 3/16/11 78,856 77,177 1,679 Euro Sell 3/16/11 56,581 56,532 (49) Japanese Yen Buy 3/16/11 31,481 31,221 260 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International baskets 826 12/21/11 (1 month USD- A basket $(113) LIBOR-BBA) (GSCBPBAT) of common stocks Total 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $59,106 $ $ Financial 6,144,031 1,632,189 85,989 Total common stocks Warrants 231,301   Short-term investments 99,045   Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $6,985 $ Total return swap contracts  (113)  Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 22 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $6,620,564) $8,152,616 Affiliated issuers (identified cost $99,045) (Note 6) 99,045 Foreign currency (cost $2,201) (Note 1) 1,374 Dividends, interest and other receivables 3,493 Foreign tax reclaim 4,413 Receivable for shares of the fund sold 12,587 Receivable for investments sold 68,971 Unrealized appreciation on forward currency contracts (Note 1) 17,838 Receivable from Manager (Note 2) 6,632 Total assets LIABILITIES Payable for investments purchased 738 Payable for shares of the fund repurchased 5,700 Payable for investor servicing fees (Note 2) 2,071 Payable for custodian fees (Note 2) 11,367 Payable for Trustee compensation and expenses (Note 2) 1,168 Payable for administrative services (Note 2) 27 Payable for distribution fees (Note 2) 3,298 Payable for auditing fees 23,900 Payable for reports to shareholders 6,368 Unrealized depreciation on forward currency contracts (Note 1) 10,853 Unrealized depreciation on swap contracts (Note 1) 113 Other accrued expenses 571 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $6,691,576 Distributions in excess of net investment income (Note 1) (50,865) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 121,565 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,538,519 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($5,973,347 divided by 460,869 shares) $12.96 Offering price per class A share (100/94.25 of $12.96)* $13.75 Net asset value and offering price per class B share ($478,438 divided by 37,222 shares)** $12.85 Net asset value and offering price per class C share ($423,734 divided by 32,930 shares)** $12.87 Net asset value and redemption price per class M share ($37,339 divided by 2,884 shares) $12.95 Offering price per class M share (100/96.50 of $12.95)* $13.42 Net asset value, offering price and redemption price per class R share ($239,542 divided by 18,564 shares) $12.90 Net asset value, offering price and redemption price per class Y share ($1,148,395 divided by 88,450 shares) $12.98 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 23 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $1,944) $50,572 Interest (including interest income of $101 from investments in affiliated issuers) (Note 6) 101 Total investment income EXPENSES Compensation of Manager (Note 2) 22,281 Investor servicing fees (Note 2) 11,478 Custodian fees (Note 2) 9,628 Trustee compensation and expenses (Note 2) 278 Administrative services (Note 2) 61 Distribution fees  Class A (Note 2) 6,671 Distribution fees  Class B (Note 2) 1,963 Distribution fees  Class C (Note 2) 1,841 Distribution fees  Class M (Note 2) 104 Distribution fees  Class R (Note 2) 462 Auditing 23,902 Other 4,070 Fees waived and reimbursed by Manager (Note 2) (30,864) Total expenses Expense reduction (Note 2) (16) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 98,613 Net realized gain on swap contracts (Note 1) 7,401 Net realized gain on foreign currency transactions (Note 1) 55,927 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 17,731 Net unrealized appreciation of investments during the period 1,197,731 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income (loss) $(1,186) $73,060 Net realized gain on investments and foreign currency transactions 161,941 703,041 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,215,462 (1,628,053) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (48,659) (131,322) Class B (1,263) (4,436) Class C (1,011) (3,869) Class M (102) (201) Class R (2,177) (194) Class Y (9,265) (4,729) Net realized short-term gain on investments Class A (246,944) (247,780) Class B (18,754) (9,845) Class C (16,648) (9,054) Class M (1,130) (534) Class R (9,746) (428) Class Y (36,640) (8,134) From net realized long-term gain on investments Class A (150,438)  Class B (11,425)  Class C (10,142)  Class M (688)  Class R (5,938)  Class Y (22,321)  Redemption fees (Note 1) 1,610 1,239 Increase (decrease) from capital share transactions (Note 4) 1,652,114 (1,102,873) Total increase (decrease) in net assets NET ASSETS Beginning of period 5,864,145 8,238,257 End of period (including distributions in excess of net investment income of $50,865 and undistributed net investment income of $12,798, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A February 28, 2011 **  2.47 (.12) (.98)  22.07 * .70* .02* 45* August 31, 2010 .14 (1.53) (.23) (.43)  1.49 1.05 101 August 31, 2009 .12 3.53 (.01)   36.51 * 1.06* 1.12* 46* Class B February 28, 2011 ** (.05) 2.45 (.04) (.98)  21.63 * 1.07* (.36)* 45* August 31, 2010 .03 (1.51) (.19) (.43)  2.24 .25 101 August 31, 2009 .03 3.55 (.01)   35.78 * 1.58* .23* 46* Class C February 28, 2011 ** (.04) 2.45 (.04) (.98)  21.67 * 1.07* (.35)* 45* August 31, 2010 .03 (1.51) (.18) (.43)  2.24 .21 101 August 31, 2009 .01 3.57 (.01)   35.78 * 1.58* .12* 46* Class M February 28, 2011 ** (.03) 2.48 (.06) (.98)  21.90 * .95* (.27)* 45* August 31, 2010 .08 (1.54) (.16) (.43)  23 1.99 .59 101 August 31, 2009 .08 3.52 (.01)   36.00 * 22 1.41* .74* 46* Class R February 28, 2011 ** (.02) 2.47 (.14) (.98)  21.91 * .82* (.12)* 45* August 31, 2010 .10 (1.52) (.19) (.43)  13 1.74 .80 101 August 31, 2009 .11 3.51 (.01)   36.20 * 14 1.23* 1.07* 46* Class Y February 28, 2011 ** .02 2.47 (.15) (.98)  22.25 * .57* .12* 45* August 31, 2010 .18 (1.54) (.25) (.43)  1.24 1.38 101 August 31, 2009 .12 3.55 (.01)   36.72 * .88* 1.05* 46* * Not annualized. ** Unaudited.  For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets February 28, 2011 0.43% August 31, 2010 1.50 August 31, 2009 3.88 The accompanying notes are an integral part of these financial statements. 26 27 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam Global Financials Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks of companies worldwide in the financial industries that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund concentrates its investments in one sector which involves more risk than a fund that invests more broadly. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 28 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $2,400,000 on forward currency contracts for the reporting period. E) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to manage 29 exposure to specific sectors or industries, to gain exposure to specific markets/countries, to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $39,429 on total return swap contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,446 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. G) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial 30 statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $6,756,796, resulting in gross unrealized appreciation and depreciation of $1,553,920 and $59,055, respectively, or net unrealized appreciation of $1,494,865. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $30,864, as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. 31 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $17 under the expense offset arrangements and by $0 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $5, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,642 and $3 from the sale of class A and class M shares, respectively, and received $389 and no monies in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $4,139,088 and $3,078,677, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 32 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 68,696 $861,332 131,021 $1,770,746 Shares issued in connection with reinvestment of distributions 36,800 441,598 29,205 376,155 105,496 1,302,930 160,226 2,146,901 Shares repurchased (45,784) (584,305) (284,627) (3,552,402) Net increase (decrease) Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 12,074 $153,014 24,540 $329,724 Shares issued in connection with reinvestment of distributions 2,628 31,321 1,115 14,280 14,702 184,335 25,655 344,004 Shares repurchased (5,908) (75,630) (13,881) (181,793) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 5,957 $74,628 23,142 $289,471 Shares issued in connection with reinvestment of distributions 2,324 27,723 994 12,741 8,281 102,351 24,136 302,212 Shares repurchased (5,430) (70,365) (11,196) (140,276) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 1,258 $15,487 885 $11,225 Shares issued in connection with reinvestment of distributions 160 1,920 57 735 1,418 17,407 942 11,960 Shares repurchased (565) (7,292) (498) (6,629) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold 15,915 $199,016 106 $1,352 Shares issued in connection with reinvestment of distributions 1,494 17,861 48 622 17,409 216,877 154 1,974 Shares repurchased     Net increase 33 Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 47,195 $601,610 38,090 $488,157 Shares issued in connection with reinvestment of distributions 5,681 68,226 998 12,862 52,876 669,836 39,088 501,019 Shares repurchased (8,201) (104,030) (37,653) (529,843) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares Percent of ownership Value Class A 247,792 53.8% $3,211,384 Class M 1,137 39.4 14,724 Class R 1,147 6.2 14,796 Class Y 1,053 1.2 13,668 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $17,838 Payables $10,853 Equity contracts Receivables 231,188 Payables  Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Foreign exchange contracts $ $56,866 $ $56,866 Equity contracts (924)  7,401 6,477 Total 34 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Foreign exchange contracts $ $18,254 $ $18,254 Equity contracts 56,377  (113) 56,264 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $101 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,397,967 and $1,422,765, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 35 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 36 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Francis J. McNamara, III London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and John A. Hill, Chairman Beth S. Mazor Assistant Treasurer Jameson A. Baxter, Vice President Vice Chairman This report is for the information of shareholders of Putnam Global Financials Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Industrials Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio managers 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing opportunities in industrial products and services worldwide When Wilbur and Orville Wright successfully flew the first airplane in 1903, they introduced to the world more than fuel-powered flight. Their innovative thinking also helped to found the aerospace industry. Today, aerospace companies are creating state-of-the-art commercial airplanes and developing advanced engineering solutions that reach across businesses. At the same time, companies in a broad range of manufacturing industries  among them electronics, machinery, and construction  are designing groundbreaking technologies that increase efficiency while reducing the impact of industrial production on the environment. Together, these industries help to drive demand in the industrials sector. Putnam Global Industrials Fund seeks companies that can profit from the worldwide demand for industrial products, services, and equipment. This can include those companies that produce aerospace and defense equipment, building and home improvement products, electrical components and machinery, and other commodities. The fund may also invest in service providers such as civil engineering firms and contractors, commercial printers, and transportation companies. The funds portfolio managers conduct their fundamental research with support from analysts across Putnams Global Equity Research organization. Their disciplined process includes analyzing each companys valuation, financial strength, competitive positioning, earnings, and cash flow. The fund invests primarily in midsize and large companies, but can invest in companies of any size. The fund also diversifies geographically, targeting stocks in markets around the world. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The funds policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnams sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds managers invest with flexibility and precision, using fundamental research to hand select stocks for the portfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio managers Ferat Ongoren and Ned Salter Industrial stocks ranked among the best-performing equity sectors for the reporting period. How did Putnam Global Industrials Fund perform for the six months ended February 28, 2011? Ned: It was a very rewarding six months, with industrial stocks benefiting from positive fundamentals across the sector as well as from investors increasing tolerance for risk. The funds class A shares generated a total return of 38.50% at net asset value  well ahead of the funds benchmark, the MSCI World Industrials Index (ND), which rose 31.83%. This outperformance was due, in part, to effective stock picking within the sector; half of the funds 10 best-performing stocks for the period were actually outside of the funds benchmark. The funds holdings in the automotive production and mining industries were especially gratifying. The fund also surpassed the 31.29% average return for its Lipper peer-group average of 50 IndustrialsFunds. How would you place the rally in industrial stocks in the context of the broader markets and the global economic recovery? Ferat: After weighing the evidence for most of 2010, investors during the fourth quarter delivered their verdict that a cyclical upturn had started. The United States and Europe have shown some signs of recovery, partially in response to fiscal stimulus and highly accommodative monetary policies by centralbanks. The real driver for the strong comeback in global gross domestic product [GDP] growth and capital spending was strength in emerging-market economies. Against this backdrop, strong corporate earnings and attractive valuations pushed stock prices higher. Since the economic upturn was fueled This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 2/28/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 13. 5 by capital spending, as opposed to typical consumer-led recoveries of the past, it is no surprise that industrials outperformed. Do higher commodity prices create a head wind for industrial companies? Ferat: It may sound counterintuitive, but we believe that the rise in commodity prices is generally positive for industrial companies for three reasons. First, higher commodity prices are leading indicators of a recovering economy, which is critical for industrials to perform well. Second, some end-market industrials, such as producers of machinery or automation companies, directly benefit from the increased activity. In other words, strong global demand for commodities is pushing companies that retrieve those raw materials to expand production, which, in turn, is increasing their need to replace parts or buy new equipment. Third, as the economies of commodity-rich nations improve, rising worker income leads to increased spending on goods and services at the local levelboosting global economic growth. The impact of higher commodity prices is not all positive. At some point, especially with oil prices, we begin to see a price level that suppresses growth and becomes counterproductive. However, as we speak today, we dont believe that we have reached that inflection point in the recovery. How have you positioned the portfolio to benefit from the rise in commodity prices? Ned: The fund remains exposed to the industrialization of emerging economies, the impact of Chinas growth on global resources, and companies positioned to benefit from these two important long-term trends. We think this strategy is significant for threereasons. First, many emerging markets are growing at twice the rate of global GDP. This is prompting significant industrial demand, especially for companies in the aviation, building technologies, and power generation and distribution industries. Second, the developing world is becoming more stable Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 and free-market-focused. Because of the increased stability, we are seeing more industrial companies shifting their production footprint to emerging countries, helping the companies profitability. Finally, and this trend carries both upside and downside potential, many emerging countries are characterized by high entry barriers  making it difficult for foreign industrial companies to gain a foothold in those markets. As a result, many new homegrown industrial companies have sprung up and, in turn, entered the global industrial marketplace to gain market share in developed markets. So it is important for us to assess the long-term winners coming from those countries as well as to avoid the established industrials that may be hurt by the new competition. What are some examples of companies that contributed to performance for the period? Ferat: Investments in the industrial companies with exposure to the automotive supply chain industry made a notable contribution to performance. The best-performing holding was Sensata Technologies , which supplies sensors and controls to manufacturers in the automotive, appliance, aircraft, industrial, and heating, ventilation, and air-conditioning [HVAC] markets. The Italian automobile manufacturer Fiat S.p.A. , which has operations in many emerging markets, and the Chinese automaker Dongfeng Motor Group , benefited from rising global automotive production and a growing middle class in emerging markets. Holdings in the mining industry were also rewarding. Bucyrus International is This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 a manufacturer of mining equipment for surface and underground mining, and its stock price rallied on news that it was being purchased by Caterpillar. The stock of China-based International Mining Machinery rose in response to Chinas strong demand for coal. In the technology arena, investments in U.S.-based L-1 Identity Solutions were successful. L-1 works closely with federal and state agencies, international governments, law enforcement, and commercial businesses to guard the public against crime, identity theft, and global terrorism. In December 2010, shareholders voted in favor of a merger with Safran. Dongfeng, Bucyrus, and L-1 were sold before the end of the period to lock in profits. Which holdings or strategies detracted from performance during the period? Ned: The biggest detractor from results was Caterpillar given our decision not to hold the stock. However, while this decision was a drawback, the funds exposure to other construction companies, such as Parker Hannifin , which we believe has greater longer-term prospects, was beneficial since its stock outperformed that of Caterpillar. In most cases, the portfolio benefited from higher commodity prices. However, investments in airline companies hurt results. U.S. Airways Group and EasyJet fell into thiscategory. Given the higher cost of fuel and its dampening effect on profits, we scaled back the funds exposure to the sector, selling investments in EasyJet before period end. Do industrial stocks have more upside potential? Ferat: We are seeing many positive trends that bode well for the industrials sector for the foreseeable future. In the developed world, business profits and spending have been the bright spots, and we believe that the industrials sector is one of the best ways to benefit from this trend. In emerging markets, a massive need for capital investment continues, which is also positive for industrials. As long as we do not face a This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 macroeconomic event that disrupts global trade patterns or the emergence of a new middle class in developing regions, we think that industrials have room to outperform. Ned: The composition of the recovery in industrial stocks continues to evolve. Starting in the spring of 2010, early-cycle industrial subsectors, which tend to lead in the early stages of a recovery, made strong gains. However, in the fourth quarter 2010, order activity for late-cycle industrial subsectors, such as commercial construction, picked up as the pace of economic activity improved worldwide. This development suggests that we are entering the early stages of a late-cycle recovery in the industrials sector. Risks to the global recovery remain, from Europes sovereign debt troubles to the unfolding events in the Middle East and North Africa. However, we continue to see opportunities for profit growth among industrial companies, but it will fall to astute stock picking to pinpoint those that can sustain their earnings into the later stages of the economic recovery. Thank you, Ferat and Ned, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Ferat Ongoren has an M.B.A. from the Stern School of Business at New York University and a B.A. from Bosphorus University in Istanbul, Turkey. He joined Putnam in 2009 and has been in the investment industry since1997. Portfolio Manager Ned Salter has an M.B.A. from Harvard Business School and an A.B. from Kenyon College. He has been in the investment industry since he joined Putnam in 2001. IN THE NEWS Oil prices have surged in the past several months, pushed higher by political strife in Egypt and Libya and rising demand from around the globe. A barrel of Brent crude oil jumped to $111.80 on February 28, 2011, from $82.31 at the end of September 2010. With the United States showing signs of economic growth, the concern is that rising oil prices could tip the economy back into recession. If oil remains elevated for an extended period of time, consumer spending  the primary engine of GDP growth  could be significantly reduced. A more manageable price for oil today is generally considered to be between $90 and $100. This is not the first time in recent years that oil prices have exhibited significant price swings. In early July 2008, oil peaked at $146.08, but the global economic slowdown diminished worldwide demand for oil, knocking down the price to a low of $36.61 by late December of that year. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 80.70% 70.31% 77.94% 74.94% 77.91% 77.91% 78.98% 72.76% 79.97% 81.82% Annual average 30.96 27.47 30.05 29.04 30.04 30.04 30.39 28.31 30.72 31.33 1 year 37.62 29.68 36.70 31.70 36.62 35.62 37.06 32.21 37.37 38.00 6 months 38.50 30.56 38.03 33.03 38.06 37.06 38.27 33.44 38.47 38.77 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 2/28/11 MSCI World Lipper Industrials Funds Industrials Index (ND) category average* Life of fund 67.11% 73.92% Annual average 26.37 28.26 1 year 29.75 29.43 6 months 31.83 31.29 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 2/28/11, there were 50, 46, and 42 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.160 $0.089 $0.111 $0.110 $0.123 $0.183 Capital gains  Long-term 0.146 0.146 0.146 0.146 0.146 0.146 Capital gains  Short-term 1.060 1.060 1.060 1.060 1.060 1.060 Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $12.51 $13.27 $12.38 $12.38 $12.44 $12.89 $12.49 $12.54 2/28/11 15.86 16.83 15.70 15.68 15.79 16.36 15.87 15.91 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 81.84% 71.39% 78.85% 75.85% 78.82% 78.82% 80.00% 73.75% 81.10% 82.97% Annual average 29.91 26.59 28.97 28.02 28.96 28.96 29.34 27.35 29.68 30.27 1 year 27.82 20.49 26.94 21.94 26.87 25.87 27.29 22.86 27.69 28.19 6 months 22.44 15.39 21.98 16.98 22.01 21.01 22.25 18.00 22.39 22.71 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/10* 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Total annual operating expenses for the fiscal year ended 8/31/10 3.11% 3.86% 3.86% 3.61% 3.36% 2.86% Annualized expense ratio for the six-month period ended 2/28/11 1.42% 2.17% 2.17% 1.92% 1.67% 1.17% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 12/30/11.  Restated to reflect projected expenses under a new management contract effective 1/1/10. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $8.40 $12.81 $12.81 $11.34 $9.87 $6.93 Ending value (after expenses) $1,385.00 $1,380.30 $1,380.60 $1,382.70 $1,384.70 $1,387.70 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.10 $10.84 $10.84 $9.59 $8.35 $5.86 Ending value (after expenses) $1,017.75 $1,014.03 $1,014.03 $1,015.27 $1,016.51 $1,018.99 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. MSCI World Industrials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the industrials sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 15 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (95.9%)* Shares Value Aerospace and defense (16.6%) Cobham PLC (United Kingdom) 14,820 $54,366 General Dynamics Corp. 6,000 456,720 Goodrich Corp. 200 17,246 Kratos Defense & Security Solutions, Inc.  11,600 167,156 MTU Aero Engines Holding AG (Germany) 4,228 281,962 Northrop Grumman Corp. 4,900 326,732 Precision Castparts Corp. 4,600 652,050 Raytheon Co. 1,755 89,874 Rockwell Collins, Inc. 1,200 77,328 Safran SA (France) 16,925 602,262 United Technologies Corp. 1,867 155,969 Airlines (3.7%) Deutsche Lufthansa AG (Germany)  13,953 285,327 Qantas Airways, Ltd. (Australia)  34,420 82,526 US Airways Group, Inc.  S 31,500 271,215 Automotive (7.4%) Daimler AG (Registered Shares) (Germany)  2,451 172,708 Fiat Industrial SpA (Italy)  33,077 462,041 Fiat SpA (Italy) 18,093 167,949 Volvo AB Class B (Sweden)  28,589 495,087 Commercial and consumer services (1.0%) Experian Group, Ltd. (Ireland) 8,082 102,553 Sthree PLC (United Kingdom) 11,057 75,188 Communications equipment (0.3%) Harris Corp. 1,000 46,660 Conglomerates (22.8%) General Electric Co. 71,299 1,491,575 Honeywell International, Inc. 11,000 637,010 Mitsubishi Corp. (Japan) 2,700 74,994 Mitsui & Co., Ltd. (Japan) 15,900 290,384 Siemens AG (Germany) 4,444 598,622 Textron, Inc. 1,700 46,053 Tyco International, Ltd. 18,000 816,120 Construction (0.4%) China National Materials Co., Ltd. (China) 77,000 66,013 Consumer services (0.4%) Avis Budget Group, Inc.  4,100 62,812 Electrical equipment (8.5%) Daikin Industries, Ltd. (Japan) 1,400 47,578 Emerson Electric Co. 7,600 453,416 Mitsubishi Electric Corp. (Japan) 35,000 415,268 Prysmian SpA (Italy) 3,234 68,298 16 COMMON STOCKS (95.9%)* cont. Shares Value Electrical equipment cont. Rexel SA (France)  4,014 $96,959 Schneider Electric SA (France) 1,582 261,818 Sun King Power Electronics Group. (China)  300,000 67,133 WESCO International, Inc.  1,100 64,042 Electronics (4.0%) Hollysys Automation Technologies, Ltd. (China)  2,200 33,110 L-3 Communications Holdings, Inc. 6,100 483,669 Sensata Technologies Holding NV (Netherlands)  3,670 121,477 Yokogawa Electric Corp. (Japan) 8,200 63,536 Energy (other) (0.3%) First Solar, Inc.  S 400 58,956 Engineering and construction (2.0%) Daelim Industrial Co., Ltd. (South Korea) 885 77,344 Fluor Corp. 1,700 120,292 KEPCO Engineering & Construction Co., Inc. (South Korea) 1,265 91,727 Shaw Group, Inc.  1,600 63,552 Industrial (0.8%) China Ming Yang Wind Power Group, Ltd. ADS (China)  13,894 136,439 Machinery (10.9%) Alstom SA (France) 1,237 73,787 Babcock & Wilcox Co.  1,450 48,967 Cummins, Inc. 900 91,008 Hitachi Construction Machinery Co., Ltd. (Japan) 6,200 155,450 International Mining Machinery Holdings, Ltd. (China)  113,500 83,171 Lonking Holdings, Ltd. (China) 156,000 87,799 Metso OYJ (Finland) 4,162 215,201 Parker Hannifin Corp. 8,550 762,489 Sumitomo Heavy Industries, Ltd. (Japan) 43,000 302,770 Zardoya Otis SA (Spain) 4,788 74,680 Manufacturing (9.7%) Cooper Industries PLC 5,100 328,185 Dover Corp. 1,100 70,675 Eaton Corp. 1,100 121,858 Flowserve Corp. 400 49,988 Illinois Tool Works, Inc. 7,800 421,980 Ingersoll-Rand PLC 15,000 679,500 Xinjiang Goldwind Science & Technology Co., Ltd. (China)  1,600 2,585 Metals (0.4%) Vallourec SA (France) 679 70,357 Power producers (0.4%) China WindPower Group, Ltd. (China)  730,000 69,500 17 COMMON STOCKS (95.9%)* cont. Shares Value Railroads (1.6%) Canadian National Railway Co. (Canada) 1,436 $105,079 CSX Corp. 2,200 164,252 Shipping (1.6%) D/S Norden (Denmark) 937 33,253 FedEx Corp. 400 36,008 Swift Transportation Co.  14,300 206,206 Software (0.3%) Mantech International Corp. Class A  1,100 47,520 Technology services (0.4%) Iron Mountain, Inc. 1,500 39,000 SAIC, Inc.  1,600 26,144 Transportation services (1.5%) Deutsche Post AG (Germany) 9,053 166,070 TNT NV (Netherlands) 3,525 92,616 Trucks and parts (0.9%) Aisin Seiki Co., Ltd. (Japan) 4,200 160,589 Total common stocks (cost $14,442,132) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.7%)* strike price amount Value General Electric Co. (Call) Apr-11/$22.00 197,143 $56,416 Honeywell International, Inc. (Call) Apr-11/62.50 152,500 38,125 U.S. Airways Group, Inc. (Call) Apr-11/10.00 68,671 17,041 U.S. Airways Group, Inc. (Put) Apr-11/10.00 68,671 12,308 Total purchased options outstanding (cost $91,522) SHORT-TERM INVESTMENTS (4.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.21% d 257,700 $257,700 Putnam Money Market Liquidity Fund 0.17% e 461,253 461,253 Total short-term investments (cost $718,953) TOTAL INVESTMENTS Total investments (cost $15,252,607) 18 Key to holdings abbreviations ADS American Depository Shares Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $17,341,718.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $5,917 to cover certain derivatives contracts. ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): United States 59.4% Netherlands 1.2% Japan 8.8 South Korea 1.0 Germany 8.7 United Kingdom 0.8 France 6.4 Canada 0.6 Italy 4.1 Ireland 0.6 China 3.2 Australia 0.5 Sweden 2.9 Other 0.6 Finland 1.2 Total 100.0% FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $6,370,468) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 3/16/11 $41,289 $40,527 $762 British Pound Sell 3/16/11 18,055 17,917 (138) Canadian Dollar Buy 3/16/11 2,985 2,915 70 Euro Sell 3/16/11 477,214 476,862 (352) Norwegian Krone Buy 3/16/11 6,387 6,239 148 Singapore Dollar Buy 3/16/11 46,099 46,069 30 Swedish Krona Buy 3/16/11 169,556 166,576 2,980 Swiss Franc Buy 3/16/11 74,730 74,161 569 Barclays Bank PLC Australian Dollar Buy 3/16/11 39,560 39,254 306 British Pound Buy 3/16/11 34,159 33,908 251 Canadian Dollar Buy 3/16/11 48,899 47,847 1,052 Hong Kong Dollar Buy 3/16/11 109,636 109,650 (14) 19 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $6,370,468) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Japanese Yen Buy 3/16/11 $272,742 $274,086 $(1,344) Swedish Krona Sell 3/16/11 52,656 51,771 (885) Citibank, N.A. British Pound Buy 3/16/11 125,085 123,254 1,831 Canadian Dollar Sell 3/16/11 19,560 19,147 (413) Danish Krone Buy 3/16/11 130,020 129,184 836 Euro Sell 3/16/11 74,384 74,317 (67) Hong Kong Dollar Sell 3/16/11 217,140 217,117 (23) Singapore Dollar Sell 3/16/11 10,542 10,536 (6) Swedish Krona Buy 3/16/11 7,058 6,934 124 Swiss Franc Buy 3/16/11 115,003 114,193 810 Credit Suisse AG British Pound Buy 3/16/11 74,823 74,252 571 Canadian Dollar Buy 3/16/11 86,372 84,522 1,850 Euro Sell 3/16/11 82,388 82,326 (62) Japanese Yen Buy 3/16/11 146,415 147,135 (720) Norwegian Krone Buy 3/16/11 13,522 13,209 313 Swedish Krona Buy 3/16/11 18,520 18,194 326 Swiss Franc Buy 3/16/11 44,580 43,245 1,335 Deutsche Bank AG Euro Buy 3/16/11 19,044 19,031 13 Swedish Krona Buy 3/16/11 107,980 106,003 1,977 Swiss Franc Buy 3/16/11 86,790 86,224 566 Goldman Sachs International Australian Dollar Buy 3/16/11 43,628 43,287 341 British Pound Sell 3/16/11 29,279 29,056 (223) Canadian Dollar Sell 3/16/11 36,958 36,151 (807) Euro Buy 3/16/11 30,637 30,603 34 Japanese Yen Buy 3/16/11 418,300 420,344 (2,044) Norwegian Krone Buy 3/16/11 20,801 20,325 476 Swedish Krona Buy 3/16/11 11,447 11,248 199 HSBC Bank USA, National Association Australian Dollar Buy 3/16/11 25,221 25,023 198 British Pound Buy 3/16/11 165,262 163,999 1,263 Euro Sell 3/16/11 40,159 40,130 (29) Hong Kong Dollar Sell 3/16/11 23,463 23,473 10 Norwegian Krone Sell 3/16/11 14,842 14,500 (342) Singapore Dollar Buy 3/16/11 13,688 13,680 8 Swiss Franc Buy 3/16/11 38,980 38,705 275 20 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $6,370,468) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. British Pound Sell 3/16/11 $14,802 $14,689 $(113) Canadian Dollar Buy 3/16/11 22,545 22,115 430 Euro Sell 3/16/11 270,486 270,210 (276) Hong Kong Dollar Sell 3/16/11 23,155 23,162 7 Japanese Yen Buy 3/16/11 358,311 358,335 (24) Norwegian Krone Sell 3/16/11 17,376 16,972 (404) Singapore Dollar Buy 3/16/11 223,338 223,028 310 Swedish Krona Buy 3/16/11 56,619 55,726 893 Swiss Franc Buy 3/16/11 98,528 97,810 718 Royal Bank of Scotland PLC (The) British Pound Buy 3/16/11 2,928 2,906 22 Canadian Dollar Buy 3/16/11 26,972 26,398 574 Euro Buy 3/16/11 19,734 19,720 14 Japanese Yen Buy 3/16/11 280,583 277,866 2,717 Swiss Franc Buy 3/16/11 56,317 55,935 382 State Street Bank and Trust Co. Australian Dollar Sell 3/16/11 12,305 12,212 (93) Canadian Dollar Buy 3/16/11 88,636 86,748 1,888 Euro Sell 3/16/11 55,201 53,900 (1,301) Swedish Krona Sell 3/16/11 46,435 45,175 (1,260) UBS AG Australian Dollar Buy 3/16/11 27,865 27,637 228 British Pound Buy 3/16/11 94,993 94,286 707 Canadian Dollar Buy 3/16/11 25,839 25,279 560 Euro Sell 3/16/11 250,889 250,777 (112) Japanese Yen Buy 3/16/11 65,696 65,996 (300) Norwegian Krone Buy 3/16/11 13,665 13,358 307 Swiss Franc Buy 3/16/11 48,564 48,316 248 Westpac Banking Corp. British Pound Buy 3/16/11 87,673 87,000 673 Canadian Dollar Buy 3/16/11 57,341 56,120 1,221 Euro Buy 3/16/11 280,284 280,042 242 Japanese Yen Sell 3/16/11 24,812 24,786 (26) Swedish Krona Sell 3/16/11 67,955 66,835 (1,118) Total 21 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $70,357 $66,013 $ Capital goods 7,084,799 1,491,414  Conglomerates 3,589,380 365,378  Consumer cyclicals 1,475,526   Consumer staples 62,812   Energy 58,956   Technology 797,580 63,536  Transportation 1,360,026 82,526  Utilities and power  69,500  Total common stocks  Purchased options outstanding  123,890  Short-term investments 461,253 257,700  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $19,169 $ Totals by level $ $ The accompanying notes are an integral part of these financial statements. 22 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value, including $250,857 of securities on loan (Note 1): Unaffiliated issuers (identified cost $14,533,654) $16,761,693 Affiliated issuers (identified cost $718,953) (Notes 1 and 6) 718,953 Cash 256,388 Dividends, interest and other receivables 29,050 Receivable for shares of the fund sold 102,665 Receivable for investments sold 104,477 Unrealized appreciation on forward currency contracts (Note 1) 31,665 Receivable from Manager (Note 2) 15,212 Total assets LIABILITIES Payable for investments purchased 348,493 Payable for shares of the fund repurchased 4,939 Payable for investor servicing fees (Note 2) 3,599 Payable for custodian fees (Note 2) 10,829 Payable for Trustee compensation and expenses (Note 2) 1,165 Payable for administrative services (Note 2) 44 Payable for distribution fees (Note 2) 6,130 Unrealized depreciation on forward currency contracts (Note 1) 12,496 Collateral on securities loaned, at value (Note 1) 257,700 Other accrued expenses 32,990 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $14,834,238 Distributions in excess of net investment income (Note 1) (51,567) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 311,747 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,247,300 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 23 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($14,866,023 divided by 937,371 shares) $15.86 Offering price per class A share (100/94.25 of $15.86)* $16.83 Net asset value and offering price per class B share ($456,064 divided by 29,050 shares)** $15.70 Net asset value and offering price per class C share ($632,109 divided by 40,326 shares)** *** $15.68 Net asset value and redemption price per class M share ($70,467 divided by 4,461 shares)*** $15.79 Offering price per class M share (100/96.50 of $15.79)* $16.36 Net asset value, offering price and redemption price per class R share ($20,911 divided by 1,317 shares)*** $15.87 Net asset value, offering price and redemption price per class Y share ($1,296,144 divided by 81,492 shares) $15.91 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 24 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $3,173) $85,596 Interest (including interest income of $299 from investments in affiliated issuers) (Note 6) 420 Securities lending 215 Total investment income EXPENSES Compensation of Manager (Note 2) 32,257 Investor servicing fees (Note 2) 16,797 Custodian fees (Note 2) 11,616 Trustee compensation and expenses (Note 2) 351 Administrative services (Note 2) 95 Distribution fees  Class A (Note 2) 11,042 Distribution fees  Class B (Note 2) 1,265 Distribution fees  Class C (Note 2) 1,754 Distribution fees  Class M (Note 2) 153 Distribution fees  Class R (Note 2) 45 Auditing 23,902 Other 5,674 Fees waived and reimbursed by Manager (Note 2) (31,429) Total expenses Expense reduction (Note 2) (1,005) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 529,804 Net realized gain on foreign currency transactions (Note 1) 89,894 Net realized gain on written options (Notes 1 and 3) 5,826 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 11,363 Net unrealized appreciation of investments during the period 2,035,385 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 25 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income $13,714 $2,854 Net realized gain on investments and foreign currency transactions 625,524 731,310 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 2,046,748 (384,377) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (90,568) (58,808) Class B (1,567) (1,406) Class C (2,835) (591) Class M (292) (228) Class R (149) (137) Class Y (9,079) (2,322) Net realized short-term gain on investments Class A (605,431) (119,042) Class B (18,662) (3,238) Class C (27,072) (1,410) Class M (2,819) (555) Class R (1,281) (335) Class Y (52,590) (4,125) From net realized long-term gain on investments Class A (83,390)  Class B (2,570)  Class C (3,729)  Class M (388)  Class R (177)  Class Y (7,244)  Redemption fees (Note 1) 3,612 620 Increase from capital share transactions (Note 4) 10,095,182 1,289,192 Total increase in net assets NET ASSETS Beginning of period 5,466,781 4,019,379 End of period (including distributions in excess of net investment income of $51,567 and undistributed net investment income of $39,209, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 26 This page left blank intentionally. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A February 28, 2011** .02 4.69 (.16) (1.21) .01 38.50 * .70* .15* 32* August 31, 2010 .01 1.33 (.17) (.33)  b 1.46 .08 129 August 31, 2009 .12 1.57 (.02)   b 16.96 * .94* 1.22* 211* Class B February 28, 2011** (.03) 4.64 (.09) (1.21) .01 38.03 * 1.07* (.22)* 32* August 31, 2010 (.08) 1.33 (.15) (.33)  b 2.21 (.64) 129 August 31, 2009 .05 1.58 (.02)   b 16.34 * 45 1.47* .44* 211* Class C February 28, 2011** (.03) 4.64 (.11) (1.21) .01 38.06 * 1.07* (.21)* 32* August 31, 2010 (.08) 1.31 (.14) (.33)  b 2.21 (.63) 129 August 31, 2009 .05 1.59 (.02)   b 16.44 * 21 1.47* .54* 211* Class M February 28, 2011** (.02) 4.68 (.11) (1.21) .01 38.27 * .95* (.10)* 32* August 31, 2010 (.05) 1.32 (.14) (.33)  b 24 1.96 (.41) 129 August 31, 2009 .09 1.57 (.02)   b 16.64 * 12 1.29* .88* 211* Class R February 28, 2011**  4.70 (.12) (1.21) .01 38.47 * .83* (.01)* 32* August 31, 2010 (.02) 1.32 (.14) (.33)  b 13 1.71 (.16) 129 August 31, 2009 .10 1.58 (.02)   b 16.85 * 12 1.12* 1.06* 211* Class Y February 28, 2011** .04 4.71 (.18) (1.21) .01 38.77 * .58* .27* 32* August 31, 2010 .04 1.33 (.19) (.33)  b 1.21 .33 129 August 31, 2009 .12 1.59 (.02)   b 17.18 * .76* 1.15* 211* * Not annualized. ** Unaudited.  For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class, reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2011 0.31% August 31, 2010 2.16 August 31, 2009 5.57 The accompanying notes are an integral part of these financial statements. 28 29 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam Global Industrials Fund (the fund), is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in the common stocks of companies worldwide in the industrial products, services or equipment industries that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to allinvestors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 30 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Options contracts The fund uses options contracts to further express our fundamental opinion on stocks we own or actively cover. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $200,000 on purchased options contracts for the reporting period. 31 E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $4,800,000 on forward currency contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,399 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $250,857 and the fund received cash collateral of $257,700. H) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a 32 commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previouslaw. The aggregate identified cost on a tax basis is $15,298,618, resulting in gross unrealized appreciation and depreciation of $2,380,508 and $198,480, respectively, or net unrealized appreciation of $2,182,028. K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. L) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has also contractually agreed, through December 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $31,429 as a result of this limit. 33 Putnam Management had also contractually agreed, through December 30, 2010, to limit the management fee for the fund to an annual rate of 0.642% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged assub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $45 under the expense offset arrangements and by $960 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $8, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $8,316 and no monies from the sale of class A and class M shares, respectively, and received $615 and $84 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. 34 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $11,788,414 and $3,113,134, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the USD  $ beginning of the reporting period DKK   Options opened USD 17,760 5,082 DKK 19,720 1,108 Options exercised USD   DKK   Options expired USD (17,760) (5,082) DKK   Options closed USD   DKK (19,720) (1,108) Written options outstanding at the USD  $ end of the reporting period DKK   Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 574,097 $8,853,695 142,659 $1,842,936 Shares issued in connection with reinvestment of distributions 50,894 752,215 14,471 177,850 624,991 9,605,910 157,130 2,020,786 Shares repurchased (67,171) (1,029,811) (101,936) (1,230,775) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 20,430 $309,904 12,862 $162,138 Shares issued in connection with reinvestment of distributions 1,551 22,728 380 4,644 21,981 332,632 13,242 166,782 Shares repurchased (3,246) (45,925) (6,830) (87,099) Net increase 35 Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 28,835 $438,047 17,108 $227,161 Shares issued in connection with reinvestment of distributions 2,262 33,095 164 2,001 31,097 471,142 17,272 229,162 Shares repurchased (2,466) (37,075) (7,350) (91,275) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 2,416 $37,425 828 $10,302 Shares issued in connection with reinvestment of distributions 238 3,499 64 783 2,654 40,924 892 11,085 Shares repurchased (87) (1,298)   Net increase Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold 167 $2,501  $ Shares issued in connection with reinvestment of distributions 109 1,607 39 472 276 4,108 39 472 Shares repurchased     Net increase 39 Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 46,297 $716,171 22,606 $301,741 Shares issued in connection with reinvestment of distributions 4,650 68,913 524 6,447 50,947 785,084 23,130 308,188 Shares repurchased (2,007) (30,509) (2,853) (38,134) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares: Percentage of Value at Shares owned ownership February 28, 2011 Class A 263,179 28.08% $4,174,019 Class M 1,134 25.41 17,906 Class R 1,134 86.11 17,997 Class Y 1,143 1.40 18,185 36 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $31,665 Payables $12,496 Equity contracts Investments 123,890  Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $ $90,071 $90,071 Equity contracts 22,062  $22,062 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $ $11,190 $11,190 Equity contracts 32,368  $32,368 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $299 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,306,791 and $5,890,032, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 37 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 38 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Charles B. Curtis Mark C. Trenchard Putnam Investment Robert J. Darretta Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Francis J. McNamara, III George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Investment Sub-Advisor President Judith Cohen The Putnam Advisory Vice President, Clerk and Company, LLC Jonathan S. Horwitz Assistant Treasurer One Post Office Square Executive Vice President, Boston, MA 02109 Principal Executive Michael Higgins Officer, Treasurer and Vice President, Senior Associate Marketing Services Compliance Liaison Treasurer and Assistant Clerk Putnam Retail Management One Post Office Square Steven D. Krichmar Nancy E. Florek Boston, MA 02109 Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Custodian Proxy Manager State Street Bank Janet C. Smith and Trust Company Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Legal Counsel Accounting Officer Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Trustees Vice President John A. Hill, Chairman Jameson A. Baxter, Robert R. Leveille Vice Chairman Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann This report is for the information of shareholders of Putnam Global Industrials Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Technology Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P 500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing growth opportunities in technology companies worldwide In 1937, the year Putnam Investments was founded, a law student named Chester Carlson developed an innovative process for reproducing words on a page in just minutes. Despite the usefulness of his invention, he had a difficult time finding investors for his photocopier  which did not become commercially available until the Xerox Corporation began selling it in 1950. Successful investing, particularly in the technology sector, requires the ability to identify the value of a product, service, or business, and to capitalize on its long-term growth potential. The magnitude of technological advances since Mr. Carlson invented his photocopier is astounding. Putnam Global Technology Fund seeks to capitalize on the potential of this sector  and the many innovations that are still to come. The fund combines the growth potential of technology stocks with Putnams investment expertise, research capabilities, and global reach. The fund can invest worldwide in small entrepreneurial firms, midsize companies with significant market share in new industries and well-established giants with years of profitability. Most areas of the economy are influenced by technology  from emerging companies with revolutionary new products to traditional businesses dependent on technological innovation. The funds manager, with support from analysts in Putnams Global Equity Research group, looks across industries to find stocks that can help investors build wealth over time. Companies in the portfolio may range from computer hardware, software, storage, and security to technology consulting and Internet services. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The funds policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnams sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds managers invest with flexibility and precision, using fundamental research to hand select stocks for the portfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager George Gianarikas How did the fund perform for the six-month period ended February 28, 2011? For the reporting period, Putnam Global Technology Funds class A shares at net asset value returned 28.38%, underperforming its benchmark, the MSCI World Information Technology Index (ND), which returned 30.74%. This underperformance was largely due to stock selection in the subsector of cloud computing. The fund also underperformed its Lipper peer category, Global Science/Technology Funds, which advanced 31.70%. This result is due in part to the fact that most members of the Lipper group follow different benchmarks, and some of those are focused solely in the United States. Putnam Global Technology Fund takes a global approach to finding investment opportunities. How would you describe the investment environment for the technology sector during the period? The global economic recovery continued, and confidence grew in its sustainability, particularly in the United States. After putting purchasing on hold during the recession, businesses started to spend on new technology equipment in the fourth quarter of 2010. Consumer spending increased, especially over the holiday period, lifting sales of smartphones and tablets. After its successful launch earlier in the year, Apples iPad retained its popularity and had strong holiday sales. In January, many other companies launched tablet products as competition intensified. Trends emerged in the continued expansion of wireless technology and development of next-generation technology, such as cloud computing. This comparison shows your funds performance in the context of broad market indexes for the six months ended 2/28/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 13. 5 In the past six months, cloud computing has experienced a heightened level of interest from investors. The cloud is a virtual platform that allows users to access many applications without requiring a dedicated server. In other words, people can use their browser as a platform for applications, replacing the need to open multiple applications on their desktop computers. But stock prices for many companies in the cloud category have risen faster than earnings, and some saw significant multiple expansions. In our analysis, we found that the valuations of many of the stocks in this subsector were too high and not justified. Our fundamental approach to stock investing involves identifying opportunities where investors underestimate a companys earning power. If the company has a good fundamental position, potential for higher earnings, good management and balance sheet, competitive position, and reasonable valuation, then we consider the stock more attractive. The competitive environment for smartphones continues to heat up, and thepopularity of tablets seems limitless. How is this trend affecting the sector? The increasing use of smartphones and tablets for personal computing has created tension between the desktop and tablet computer markets. Smartphones are already becoming the primary computer for many people, and providers are rapidly developing phone operating systems for use in tablets. The traditional vendors of desktop computers are trying to do the same, although the platforms may not be as easily adaptable from PCs to tablets. This could result in a competitive disadvantage for those firms unable to adapt. Which holdings or strategies contributed to the funds performance during the period? An overweight position in Qualcomm was a leading contributor over the past six months. The company makes chips for smartphones and derives revenues from chip sales and from royalties for companies that use the patents. Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 Qualcomm has also made significant investments in the development of 3G wireless technologies for faster data. As 3G technology penetration increases globally, Qualcomms share of the market could potentially increase. In our view, the expansion of 3G technology, with smartphones, tablets, and other technologies moving to wireless capability, represents dramatic potential for the company. EMC was another contributor to performance. EMC provides data storage solutions and competes in the cloud-computing industry. In our view, the valuation of EMC stock is much more reasonable than it is for competing cloud storage companies. And EMC also owns the majority of VMware, which designs the software layer that allows applications to be used by multiple servers. Another contributor was glassmaker Corning . Corning is one of the leading players in glass-making globally. With the proliferation of smartphones and tablets, which utilize glass parts, we believe there is very good growth potential. SanDisk was another holding that added to performance. We believe the future of data storage is in microchips. SanDisk makes a microchip that is used in multiple applications, including tablets. Which holdings or strategies detracted from performance? In the area of cloud computing, we chose to have a position in Cisco , a leading provider of networking systems, rather than one of its leading competitors that did not meet the valuation metric we targeted. Unfortunately, Ciscos stock stumbled in first quarter of 2011, due to multiple issues that had an impact on its gross margins. Still, we believe this will be a short-term concern. We do not think this is a This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 signal of a multi-year decline of gross margin for the company, and we still hold the stock. An underweight position in eBay , relative to the benchmark, detracted from performance. In our view, the companys core business was under secular pressure. Even though its PayPal business was doing well, we decided to direct some assets to invest in Google , because we found the story around Google more compelling. eBay is no longer held by thefund. Another holding that detracted from performance was gaming software company Electronic Arts . In our view, the stocks valuation was attractive, and we decided to hold an overweight position. Many people are increasingly using their iPads, rather than larger systems, to play electronic games. Because many firms have not introduced a major refresh or update of the hardware for the larger systems, which typically drives software sales, there was less impetus for consumers to buy new software. Electronic Arts is no longer held in the fund. An underweight position in Research in Motion (RIM) also detracted from performance. In our view, we believe the company, with its current operating system, will have challenges trying to compete in the development of the next generation of handset platforms. RIM had a couple of months of good performance, however, which caused the underweight position to detract from the fund. Research in Motion is no longer held by the fund. What is your outlook for the sector? A split has taken place in the technology sector between stocks that have had major multiple expansions and other large-cap technology stocks that saw prices lag earnings, and multiples declined. The price of Apple stock, for example, rose less than earnings estimates. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 In our view, there will likely be more value in large-cap companies like Cisco, EMC, or Corning, than some of the other high-priced stocks in the cloud category. In general, the technology sector had good performance in the six-month period. While some large-cap companies underperformed, we believe there are a select group of large-cap companies that will benefit from the cloud phenomenon. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager George Gianarikas has an M.A. in Economics from Boston University and a B.A. from Boston University. George joined Putnam in 2009 and has been in the investment industry since 1998. IN THE NEWS Oil prices have surged in the past several months, pushed higher by political strife in Egypt and Libya and rising demand from around the globe. A barrel of Brent crude oil jumped to $111.80 on February 28, 2011, from $82.31 at the end of September 2010. With the United States showing signs of economic growth, the concern is that rising oil prices could tip the economy back into recession. If oil remains elevated for an extended period of time, consumer spending  the primary engine of GDP growth  could be significantly reduced. A more manageable price for oil today is generally considered to be between $90 and $100. This is not the first time in recent years that oil prices have exhibited significant price swings. In early July 2008, oil peaked at $146.08, but the global economic slowdown diminished worldwide demand for oil, knocking down the price to a low of $36.61 by late December of that year. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 80.71% 70.32% 77.76% 74.76% 77.75% 77.75% 78.71% 72.50% 79.75% 81.72% Annual average 30.96 27.48 29.99 28.98 29.98 29.98 30.30 28.22 30.65 31.30 1 year 21.85 14.86 20.91 15.91 20.92 19.92 21.21 17.00 21.58 22.18 6 months 28.38 20.98 27.91 22.91 27.83 26.83 28.01 23.51 28.19 28.52 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 2/28/11 MSCI World Information Lipper Global Science/Technology Technology Index (ND) Funds category average* Life of fund 78.81% 113.67% Annual average 30.33 40.87 1 year 20.84 31.45 6 months 30.74 31.70 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 2/28/11, there were 49, 48, and 38 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income       Capital gains  Long-term 0.096 0.096 0.096 0.096 0.096 0.096 Capital gains  Short-term 0.284 0.284 0.284 0.284 0.284 0.284 Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $13.26 $14.07 $13.12 $13.12 $13.18 $13.66 $13.24 $13.30 2/28/11 16.62 17.63 16.38 16.37 16.47 17.07 16.57 16.69 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 75.17% 65.10% 72.23% 69.23% 72.21% 72.21% 73.18% 67.16% 74.11% 76.17% Annual average 27.81 24.54 26.86 25.89 26.86 26.86 27.17 25.21 27.47 28.12 1 year 10.59 4.23 9.79 4.78 9.72 8.72 10.02 6.17 10.26 10.84 6 months 10.96 4.57 10.53 5.53 10.54 9.54 10.69 6.79 10.78 11.14 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/10* 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Total annual operating expenses for the fiscal year ended 8/31/10 2.35% 3.10% 3.10% 2.85% 2.60% 2.10% Annualized expense ratio for the six-month period ended 2/28/11 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 12/30/11.  Restated to reflect projected expenses under a management contract effective 1/1/10. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.98 $12.21 $12.20 $10.80 $9.39 $6.57 Ending value (after expenses) $1,283.80 $1,279.10 $1,278.30 $1,280.10 $1,281.90 $1,285.20 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.05 $10.79 $10.79 $9.54 $8.30 $5.81 Ending value (after expenses) $1,017.80 $1,014.08 $1,014.08 $1,015.32 $1,016.56 $1,019.04 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Information Technology Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the information technology sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 15 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (95.7%)* Shares Value Advertising and marketing services (0.3%) CyberAgent, Inc. (Japan) 14 $44,968 Commercial and consumer services (3.0%) Automatic Data Processing, Inc. 792 39,600 Green Dot Corp. Class A  S 600 31,326 Mastercard, Inc. Class A 615 147,944 Visa, Inc. Class A 2,304 168,307 Communications equipment (20.2%) Alcatel-Lucent ADR (France)  32,485 159,177 Cisco Systems, Inc.  38,830 720,685 Corning, Inc. 18,216 420,061 Harris Corp. 555 25,896 Nokia Corp. ADR (Finland) 12,782 110,309 Qualcomm, Inc. 15,171 903,888 Telefonaktiebolaget LM Ericsson ADR (Sweden) 22,469 288,502 Wistron NeWeb Corp. (Taiwan) 4,000 13,212 Computers (25.3%) Apple, Inc.  3,930 1,388,115 EMC Corp.  18,351 499,331 Fujitsu, Ltd. (Japan) 12,000 81,267 Hewlett-Packard Co. 14,710 641,797 Hitachi, Ltd. (Japan) 22,000 133,658 IBM Corp. 2,642 427,687 Stratasys, Inc.  700 31,766 Teradata Corp.  395 18,889 Wistron Corp. (Taiwan) 553 987 Xerox Corp. 7,101 76,336 Electronics (8.2%) Compal Electronics, Inc. (Taiwan) 217 255 HTC Corp. (Taiwan) 100 3,633 Kyocera Corp. (Japan) 1,100 114,580 L-3 Communications Holdings, Inc. 1,800 142,722 LG Electronics, Inc. (South Korea) 383 37,907 Micron Technology, Inc.  5,600 62,328 Multi-Fineline Electronix, Inc.  700 20,034 Murata Manufacturing Co., Ltd. (Japan) 1,200 89,602 Nippon Electric Glass Co., Ltd. (Japan) 8,000 133,894 NVIDIA Corp.  2,563 58,078 Samsung Electronics Co., Ltd. (South Korea) 61 50,136 SanDisk Corp.  4,576 226,970 Toshiba Corp. (Japan) 19,000 124,705 Energy (other) (0.6%) First Solar, Inc.  S 538 79,296 16 COMMON STOCKS (95.7%)* cont. Shares Value Machinery (0.2%) FLIR Systems, Inc.  800 $25,840 Office equipment and supplies (0.9%) Canon, Inc. (Japan) 700 33,880 Canon, Inc. ADR (Japan) 1,612 77,827 Photography/Imaging (0.3%) Fuji Photo Film Cos., Ltd. (Japan) 1,100 38,720 Publishing (0.2%) Gannett Co., Inc. 1,505 24,848 Regional Bells (1.0%) Verizon Communications, Inc. 3,620 133,650 Retail (0.4%) Best Buy Co., Inc. 1,600 51,584 Semiconductor (2.8%) Applied Materials, Inc. 5,405 88,804 ASML Holding NV (NY Reg Shares) (Netherlands) S 600 26,160 ASML Holding NV (Netherlands) 1,757 76,284 Nikon Corp. (Japan) 2,200 51,800 Novellus Systems, Inc.  1,300 51,948 Tokyo Electron, Ltd. (Japan) 1,000 65,690 Software (19.1%) Adobe Systems, Inc.  6,800 234,600 Autonomy Corp. PLC (United Kingdom)  2,401 64,175 BMC Software, Inc.  2,636 130,482 CA, Inc. 6,300 156,114 Citrix Systems, Inc.  801 56,198 Microsoft Corp. 33,619 893,593 Oracle Corp. 18,995 624,936 Red Hat, Inc.  915 37,771 SAP AG (Germany) 1,068 64,450 Symantec Corp.  9,573 172,601 Tencent Holdings, Ltd. (China) 1,100 29,300 VMware, Inc. Class A  321 26,852 Technology services (11.2%) Accenture PLC Class A 2,778 143,011 Cap Gemini SA (France) 490 28,637 Google, Inc. Class A  1,572 964,265 Mail.ru Group, Ltd. 144A GDR (Russia) 353 12,796 VeriSign, Inc. 3,280 115,751 Western Union Co. (The) 9,101 200,131 Telecommunications (0.4%) Sycamore Networks, Inc. 2,700 57,645 17 COMMON STOCKS (95.7%)* cont. Shares Value Toys (1.6%) Nintendo Co., Ltd. (Japan) 500 $146,926 Nintendo Co., Ltd. ADR (Japan) S 1,825 66,886 Total common stocks (cost $9,849,122) WARRANTS (0.4%)*  Expiration Strike date price Warrants Value Bharti Airtel, Ltd. 144A (India) F 2/18/14 $0.00 7,206 $52,742 Total warrants (cost $53,780) SHORT-TERM INVESTMENTS (4.2%)* Shares Value Putnam Cash Collateral Pool, LLC 0.21% d 150,550 $150,550 Putnam Money Market Liquidity Fund 0.17% e 396,947 396,947 Total short-term investments (cost $547,497) TOTAL INVESTMENTS Total investments (cost $10,450,399) Key to holdings abbreviations ADR American Depository Receipts GDR Global Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $13,051,270.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,982 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR and GDR, after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. 18 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 82.8% South Korea 0.7% Japan 9.3 Germany 0.5 Sweden 2.2 United Kingdom 0.5 France 1.5 Other 0.8 Finland 0.9 Total 100.0% Netherlands 0.8 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $1,956,401) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 3/16/11 $39,364 $39,061 $(303) Canadian Dollar Buy 3/16/11 22,133 21,615 518 Euro Buy 3/16/11 159,945 159,827 118 Swedish Krona Buy 3/16/11 47,872 47,030 842 Barclays Bank PLC Euro Sell 3/16/11 52,579 52,541 (38) Japanese Yen Buy 3/16/11 51,456 51,710 (254) Swedish Krona Buy 3/16/11 900 885 15 Swiss Franc Sell 3/16/11 35,212 34,970 (242) Citibank, N.A. British Pound Buy 3/16/11 62,299 61,827 472 Canadian Dollar Sell 3/16/11 20,795 20,356 (439) Euro Sell 3/16/11 8,418 8,411 (7) Credit Suisse AG Euro Sell 3/16/11 27,187 27,157 (30) Japanese Yen Buy 3/16/11 188,464 189,391 (927) Swiss Franc Buy 3/16/11 47,702 47,391 311 Deutsche Bank AG Canadian Dollar Buy 3/16/11 24,089 23,557 532 Euro Sell 3/16/11 3,312 3,310 (2) Goldman Sachs International Euro Sell 3/16/11 42,781 42,734 (47) Japanese Yen Sell 3/16/11 77,759 78,139 380 Swedish Krona Buy 3/16/11 29,793 29,277 516 HSBC Bank USA, National Association Euro Buy 3/16/11 115,094 115,012 82 Hong Kong Dollar Buy 3/16/11 8,142 8,145 (3) JPMorgan Chase Bank, N.A. British Pound Buy 3/16/11 60,184 59,725 459 Canadian Dollar Sell 3/16/11 721 705 (16) Euro Sell 3/16/11 27,187 27,159 (28) Japanese Yen Buy 3/16/11 116,905 117,493 (588) Swedish Krona Sell 3/16/11 43,024 42,346 (678) 19 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $1,956,401) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Canadian Dollar Sell 3/16/11 $1,338 $1,310 $(28) Euro Buy 3/16/11 121,995 121,903 92 Japanese Yen Sell 3/16/11 24,458 24,581 123 State Street Bank and Trust Co. Canadian Dollar Buy 3/16/11 42,208 41,309 899 Euro Sell 3/16/11 57,961 57,902 (59) Swedish Krona Sell 3/16/11 102,690 100,961 (1,729) UBS AG British Pound Buy 3/16/11 18,218 18,082 136 Canadian Dollar Buy 3/16/11 64,856 63,451 1,405 Euro Buy 3/16/11 49,405 49,383 22 Westpac Banking Corp. British Pound Sell 3/16/11 51,400 51,006 (394) Canadian Dollar Buy 3/16/11 34,178 33,450 728 Euro Sell 3/16/11 23,184 23,165 (19) Japanese Yen Buy 3/16/11 18,162 18,011 151 Swedish Krona Sell 3/16/11 42,819 42,113 (706) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $103,667 $33,880 $ Communication services 191,295   Consumer cyclicals 530,495 191,894  Energy 79,296   Technology 10,392,130 969,346  Total common stocks  Warrants  52,742  Short-term investments 396,947 150,550  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $1,264 $ Totals by level $ $ The accompanying notes are an integral part of these financial statements. 20 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value, including $141,868 of securities on loan (Note 1): Unaffiliated issuers (identified cost $9,902,902) $12,544,745 Affiliated issuers (identified cost $547,497) (Notes 1 and 6) 547,497 Cash 69,883 Foreign currency (cost $44,008) (Note 1) 44,462 Dividends, interest and other receivables 17,980 Receivable for shares of the fund sold 29,744 Receivable for investments sold 48,455 Unrealized appreciation on forward currency contracts (Note 1) 7,801 Receivable from Manager (Note 2) 3,812 Total assets LIABILITIES Payable for investments purchased 43,487 Payable for shares of the fund repurchased 9,912 Payable for investor servicing fees (Note 2) 3,172 Payable for custodian fees (Note 2) 10,770 Payable for Trustee compensation and expenses (Note 2) 1,217 Payable for administrative services (Note 2) 42 Payable for auditing 23,900 Payable for distribution fees (Note 2) 5,151 Unrealized depreciation on forward currency contracts (Note 1) 6,537 Collateral on securities loaned, at value (Note 1) 150,550 Other accrued expenses 8,371 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $10,189,169 Accumulated net investment loss (Note 1) (27,495) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 245,908 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,643,688 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 21 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($10,348,823 divided by 622,763 shares) $16.62 Offering price per class A share (100/94.25 of $16.62)* $17.63 Net asset value and offering price per class B share ($711,594 divided by 43,447 shares)** $16.38 Net asset value and offering price per class C share ($647,558 divided by 39,555 shares)** $16.37 Net asset value and redemption price per class M share ($137,224 divided by 8,332 shares) $16.47 Offering price per class M share (100/96.50 of $16.47)* $17.07 Net asset value, offering price and redemption price per class R share ($26,770 divided by 1,616 shares) $16.57 Net asset value, offering price and redemption price per class Y share ($1,179,301 divided by 70,680 shares) $16.69 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 22 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $815) $51,991 Interest (including interest income of $245 from investments in affiliated issuers) (Note 6) 245 Securities lending (Note 1) 68 Total investment income EXPENSES Compensation of Manager (Note 2) 33,697 Investor servicing fees (Note 2) 17,631 Custodian fees (Note 2) 10,285 Trustee compensation and expenses (Note 2) 407 Administrative services (Note 2) 87 Distribution fees  Class A (Note 2) 10,672 Distribution fees  Class B (Note 2) 2,745 Distribution fees  Class C (Note 2) 2,716 Distribution fees  Class M (Note 2) 473 Distribution fees  Class R (Note 2) 57 Auditing 23,903 Other 6,845 Fees waived and reimbursed by Manager (Note 2) (30,828) Total expenses Expense reduction (Note 2) (139) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 436,151 Net realized gain on foreign currency transactions (Note 1) 1,871 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 861 Net unrealized appreciation of investments during the period 1,980,950 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 23 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment loss $(26,247) $(42,389) Net realized gain on investments and foreign currency transactions 438,022 228,649 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,981,811 (311,530) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A  (27,298) Class B  (329) Class C  (202) Class M  (71) Class R  (17) Class Y  (2,505) Net realized short-term gain on investments Class A (162,378) (427,725) Class B (9,831) (18,983) Class C (9,959) (7,455) Class M (2,571) (3,608) Class R (448) (838) Class Y (16,313) (27,458) From net realized long-term gain on investments Class A (54,889)  Class B (3,323)  Class C (3,366)  Class M (869)  Class R (151)  Class Y (5,514)  Redemption fees (Note 1) 1,126 5,847 Increase from capital share transactions (Note 4) 2,994,703 2,262,787 Total increase in net assets NET ASSETS Beginning of period 7,931,467 6,304,592 End of period (accumulated net investment loss of $27,495 and distributions in excess of net investment income of $1,248, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 24 This page left blank intentionally. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A February 28, 2011 ** (.03) 3.77  (.38)  e 28.38 * .70* (.21)* 49* August 31, 2010 (.07) .54 (.05) (.84) .01 1.48 (.46) 161 August 31, 2009 (.02) 3.69     e 36.70 * 1.12* (.14)* 132* Class B February 28, 2011 ** (.09) 3.73  (.38)  e 27.91 * 1.07* (.59)* 49* August 31, 2010 (.17) .53 (.01) (.84) .01 2.23 (1.19) 161 August 31, 2009 (.08) 3.68     e 36.00 * 1.65* (.70)* 132* Class C February 28, 2011 ** (.09) 3.72  (.38)  e 27.83 * 1.07* (.59)* 49* August 31, 2010 (.16) .52 (.02) (.84) .02 2.23 (1.14) 161 August 31, 2009 (.08) 3.68     e 36.00 * 66 1.65* (.71)* 132* Class M February 28, 2011 ** (.07) 3.74  (.38)  e 28.01 * .95* (.46)* 49* August 31, 2010 (.13) .54 (.02) (.84) .01 79 1.98 (.94) 161 August 31, 2009 (.08) 3.70     e 36.20 * 47 1.47* (.65)* 132* Class R February 28, 2011 ** (.05) 3.76  (.38)  e 28.19 * .83* (.33)* 49* August 31, 2010 (.10) .55 (.02) (.84) .01 14 1.73 (.71) 161 August 31, 2009 (.03) 3.67     e 36.40 * 14 1.29* (.28)* 132* Class Y February 28, 2011 ** (.01) 3.78  (.38)  e 28.52 * .58* (.09)* 49* August 31, 2010 (.03) .55 (.08) (.84) .01 1.23 (.18) 161 August 31, 2009  e 3.69     e 36.90 * .94* .01* 132* * Not annualized. ** Unaudited.  For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2011 0.29% August 31, 2010 1.15 August 31, 2009 4.13 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 26 27 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam Global Technology Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks of companies worldwide in the technology industries that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 28 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, 29 among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,147 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. F) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $141,868 and the fund received cash collateral of $150,550. G) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $10,512,318, resulting in gross unrealized appreciation and depreciation of $2,724,402 and $144,478, respectively, or net unrealized appreciation of $2,579,924. 30 J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $30,828 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 31 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $33 under the expense offset arrangements and by $106 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $7, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $4,369 and $3 from the sale of class A and class M shares, respectively, and received $67 and $155 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,541,473 and $4,996,636, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 191,370 $3,043,056 344,053 $5,091,358 Shares issued in connection with reinvestment of distributions 13,510 211,977 29,344 424,896 204,880 3,255,033 373,397 5,516,254 Shares repurchased (54,321) (853,082) (314,578) (4,376,460) Net increase 32 Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 14,021 $222,796 28,615 $412,172 Shares issued in connection with reinvestment of distributions 821 12,724 1,275 18,359 14,842 235,520 29,890 430,531 Shares repurchased (5,191) (79,628) (11,537) (164,591) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 8,844 $138,543 32,628 $463,590 Shares issued in connection with reinvestment of distributions 860 13,312 532 7,657 9,704 151,855 33,160 471,247 Shares repurchased (2,841) (44,519) (5,349) (77,018) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 3,552 $54,969 3,650 $51,735 Shares issued in connection with reinvestment of distributions 221 3,440 255 3,679 3,773 58,409 3,905 55,414 Shares repurchased (1,450) (23,272) (1,320) (18,969) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold 520 $8,011 3 $42 Shares issued in connection with reinvestment of distributions 38 599 59 855 558 8,610 62 897 Shares repurchased (4) (52)   Net increase 62 Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 21,374 $343,876 44,517 $639,283 Shares issued in connection with reinvestment of distributions 1,383 21,780 2,068 29,963 22,757 365,656 46,585 669,246 Shares repurchased (5,083) (79,827) (16,828) (243,764) Net increase 33 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Percentage of Total value of Shares owned ownership owned shares Class A 204,198 32.8% $3,393,771 Class M 1,085 13.0 17,870 Class R 1,085 67.1 17,978 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $7,801 Payables $6,537 Equity contracts Investments 52,742 Payables  Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $566 $566 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $ $32 $32 Equity contracts (1,038)  (1,038) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $245 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,169,880 and $2,772,933, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 34 Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 35 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 36 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 37 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 38 Putnams commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 39 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Mark C. Trenchard Putnam Investment Robert J. Darretta Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Francis J. McNamara, III George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Investment Sub-Advisor President Judith Cohen The Putnam Advisory Vice President, Clerk and Company, LLC Jonathan S. Horwitz Assistant Treasurer One Post Office Square Exec utive Vice President, Boston, MA 02109 Principal Executive Michael Higgins Officer, Treasurer and Vice President, Senior Associate Marketing Services Compliance Liaison Treasurer and Assistant Clerk Putnam Retail Management One Post Office Square Steven D. Krichmar Nancy E. Florek Boston, MA 02109 Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Custodian Proxy Manager State Street Bank Janet C. Smith and Trust Company Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Legal Counsel Accounting Officer Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Trustees Vice President John A. Hill, Chairman Jameson A. Baxter, Robert R. Leveille Vice Chairman Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann This report is for the information of shareholders of Putnam Global Technology Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 40 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Telecommunications Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing growth opportunities in telecommunications companies worldwide In 1979, in Tokyo, Japan, the first commercial cellular telephone system began operations. Today  over 30 years later  billions of consumers worldwide carry their telephones, music, movies, games, Internet access, and computer systems in devices considerably smaller than those first cell phones. Telecommunications  defined as the transmission of information, as words, sounds, or images, usually over great distances has experienced an astounding array of advances over the years. Putnam Global Telecommunications Fund seeks to capitalize on the potential of this dynamic sector  and the many innovations that are still to come. Under normal circumstances, the fund invests at least 80% of its assets in stocks of companies engaged in telecommunications industries. The funds portfolio can include businesses of all sizes and at different stages of growth, from newer, rapidly growing companies to established global corporations. The funds manager focuses primarily on large and midsize companies, and has the flexibility to invest in U.S. and international markets. The telecommunications sector includes telephone and wireless companies; providers of mobile devices and services such as text messaging and mobile Internet connectivity; and cable companies offering high-speed Internet access and video programming. The funds manager conducts intensive research with support from analysts in Putnams Global Equity Research group. Their disciplined process includes analyzing each companys valuation, financial strength, competitive positioning, earnings, and cash flow. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The funds policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnams sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The fund managers invest with flexibility and precision, using fundamental research to hand select stocks for theportfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1112 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Vivek Gandhi Vivek, did the funds results reflect the global stock rally? Putnam Global Telecommunications Funds class A shares returned 24.49% during the sixmonths that ended February 28, 2011. This return gave the fund a significant margin of outperformance versus its benchmark, the MSCI World Telecommunications Services Index (ND), which rose 15.96% during the same period. The funds return was also ahead of the average 21.97% return of its Lipper peer group, the Lipper Telecommunications Funds category. We generally take the index into account as a benchmark rather than the Lipper group, because we know that many funds in the Lipper group also invest significantly in technology stocks, which is not part of ourstrategy. How did you achieve this outperformance versus the index and peer group? Above all, the results depended on active stock research and stock selections. Our goal is to find companies that generate returns above their cost of capital over a sustained period of time. This is our definition of quality. It typically requires that a company have competitive advantages including effective management teams, leading products and technologies, and favorable regulatory conditions. Relying on fundamental research, I try to maintain a portfolio of stocks that offer high-quality businesses with solid growth characteristics at reasonable valuations. For stocks in the telecom sector, low price-earnings ratios or high dividend yields may be misleading indicators of value, masking poor businesses that have unsustainably This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 2/28/11. See pages 4 and 1112 for additional fund performance information. Index descriptions can be found on page 15. 5 high levels of profitability. In a competitive market, those companies will either have to continue sacrificing growth and market share to retain high profitability or sacrifice profitability to start growing. I prefer to own stocks of companies that are growing and improving profitability at reasonable valuations rather than stocks of companies that are not growing and facing pressure on profitability, even if the stocks have cheap valuations. During the period, the biggest theme that fueled earnings growth in the sector wasconvergence. Did currency play a significant role inperformance? Not in relative results. We do not try to position the fund to benefit from foreign currency. Rather, we hedge the portfolio using forward currency contracts so that it has the same currency weightings  and currency risk  as the index. One exception is emerging-market currencies. Hedging these currencies is too expensive to be practical, and they represent only a small portion of the portfolio. It is important to remember that, reflecting the sectors global opportunities, over half of the funds assets are invested outside the United States and denominated in foreign currencies. As such, the fund has a large exposure to foreign currencies, primarily the euro, the British pound sterling, and the Japanese yen. Why is convergence a powerful force in the telecommunications sector? Convergence  the combination of media content; personal communications; and computing on smartphones, mobile tablets and laptops, and Internet-connected television  stimulates growing demand for data traffic, and this growth is likely to exceed 30% annually for several years. Growth in data traffic can lift revenues and enhance pricing power for telecom and cable companies. As the quality of video transmission over networks improves, more customers will want to watch videos on mobile tablets or smartphones. For example, in the United Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 States, the rollout of fourth-generation [4G] LTE [Long Term Evolution, a new global wireless technology standard] has begun, and it promises another major jump in data speed. The superior capabilities of 4G technologies can help telecommunications companies register millions of new customers who currently do not have smartphones, and smartphone users can generate significantly more revenue for these companies than users of basic phones. Of course, while convergence is an opportunity, companies must manage it well by upgrading their networks. Investments in new network capacity could become a drain on companies balance sheets. Also, pricing will be influenced by regulators. That is why fundamental stock research is important to identify the likely winners and losers. It appears from changes in industry weightings that the fund has increased its emphasis on cable companies. It is a sign that companies benefiting from convergence offer some of the most attractive growth profiles in the sector. The increase over the past six months is primarily due to market price appreciation rather than purchases of additional shares. The fund has large investments, greater than 10% of the funds assets, in a few holdings. Does this increase risk? These stocks represent significant portions of the benchmark index as well. In fact, for the fund to have small weightings in these stocks might be seen as taking greater risk versus the benchmark. Vodafone Group , AT&T , and Verizon are extremely large and well-diversified companies, with a variety of businesses and customer bases, which This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 reduces risk to their revenues and thereby can reduce stock performance volatility over time. That being said, these holdings, as with all fund holdings, provide risk to the fund. What were some top contributors to performance? Our top performers were all out-of-benchmark selections that reflected the convergence theme. Kabel Deutschland , Europes largest cable service provider, based in Germany, did very well. The company has been growing its revenues and profits by selling bundled telephone service, Internet service, and digital television to its existing customers. It has nine million basic TV subscribers currently, of which only about a million subscribe to the companys Internet or Pay TV services. This gap leaves significant potential for the company to cross-sell these services to its existing basic TV customer base. In Belgium, Telenet has a somewhat similar story with a strong track record, but it is further along in the process of cross-selling. Comcast , a U.S.-based company, also performed well for similar reasons. Unlike Europe, however, U.S. cable companies have generally made more progress in cross-selling to their customer base, and the growing demand for video and data traffic over the Internet helps companies like Comcast. The fund also saw strong performance relative to the benchmark from its position in Qualcomm . This company researches and develops new technology for data transmission, and it stands to continue growing, thanks to the expansion of smartphones and mobilebroadband. Which holdings had disappointing results? Emerging markets did not fare as well in the most recent period. In Indonesia, the fund owned both PT Telekomunikasi Indonesia and its competitor, XL Axiata . While XL Axiata contributed positively to results, Telekomunikasi detracted. We sold both stocks during the recent downturn, because we were concerned about rising inflation This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 in these markets. Higher food and energy prices hit consumers in emerging markets hard because these items represent a larger proportion of their budgets than is the case with consumers in developed markets. Higher spending on food and energy implies lower spending on telecom services, which temporarily slows down the penetration of telecom services in emerging markets. Another detractor was Mobile Telesystems [MTS], one of Russias three mobile phone service providers. The Russian market is attractive, we believe, because each company controls about one third of it, and there is room for all to grow. During the period, however, MTSs competitors cut prices, which forced MTS to also cut prices and accept lower profit margins. Although this hurt short-term performance, we favor the medium-term prospects of MTS, and we have added to the funds position at the companys more recent, lower valuations. What is your outlook for the fund in the remaining half of the fiscal year? We anticipate continuing to invest in the same themes  convergence and growth in data traffic  that have helped the fund deliver growth during the first half of the fiscal year. In general, we believe the telecommunications sector has reasonably positive prospects because valuations are attractive and pricing power is improving. Stocks in the sector have not appreciated much in the past five to ten years. Many today offer attractive dividend yields, with the average for the sector near 5%. Investors have the opportunity to benefit from these dividends and the opportunity to participate from possible future earnings growth that can derive from convergence. Thank you, Vivek, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Vivek Gandhi has an M.B.A. from Xavier Labour Relations Institute in Jamshedpur, India, and a B.Eng. from Regional Engineering College in Bhopal, India. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since1994. 9 IN THE NEWS Oil prices have surged in the past several months, pushed higher by political strife in Egypt and Libya and rising demand from around the globe. A barrel of Brent crude oil jumped to $111.80 on February 28, 2011, from $82.31 at the end of September 2010. With the United States showing signs of economic growth, the concern is that rising oil prices could tip the economy back into recession. If oil remains elevated for an extended period of time, consumer spending  the primary engine of GDP growth  could be significantly reduced. A more manageable price for oil today is generally considered to be between $90 and $100. This is not the first time in recent years that oil prices have exhibited significant price swings. In early July 2008, oil peaked at $146.08, but the global economic slowdown diminished worldwide demand for oil, knocking down the price to a low of $36.61 by late December of that year. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 50.46% 41.81% 47.99% 44.99% 48.03% 48.03% 48.79% 43.62% 49.63% 51.24% Annual average 20.47 17.26 19.57 18.45 19.58 19.58 19.86 17.94 20.17 20.76 1 year 38.10 30.18 37.06 32.06 37.12 36.12 37.39 32.58 37.77 38.40 6 months 24.49 17.35 24.01 19.01 24.05 23.05 24.12 19.78 24.29 24.56 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge orCDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 11 Comparative index returns For periods ended 2/28/11 MSCI World Telecommunications Lipper Telecommunication Funds Services Index (ND) category average* Life of fund 29.55% 67.07% Annual average 12.53 25.83 1 year 24.52 31.15 6 months 15.96 21.97 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 2/28/11, there were 43, 42, and 42 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.326 $0.289 $0.270 $0.263 $0.292 $0.350 Capital gains  Long-term 0.197 0.197 0.197 0.197 0.197 0.197 Capital gains  Short-term 0.310 0.310 0.310 0.310 0.310 0.310 Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $11.67 $12.38 $11.56 $11.54 $11.60 $12.02 $11.65 $11.70 2/28/11 13.62 14.45 13.47 13.47 13.56 14.05 13.61 13.64 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 52.23% 43.48% 49.64% 46.64% 49.68% 49.68% 50.55% 45.32% 51.39% 53.12% Annual average 20.19 17.12 19.29 18.24 19.31 19.31 19.61 17.77 19.90 20.50 1 year 34.23 26.49 33.23 28.23 33.29 32.29 33.65 28.92 33.92 34.63 6 months 15.83 9.20 15.32 10.32 15.34 14.34 15.53 11.46 15.63 15.91 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/10* 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Total annual operating expenses for the fiscal year ended 8/31/10 3.50% 4.25% 4.25% 4.00% 3.75% 3.25% Annualized expense ratio for the six-month period ended 2/28/11 1.42% 2.17% 2.17% 1.92% 1.67% 1.17% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 12/30/11.  Restated to reflect projected expenses under a management contract effective 1/1/10. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.90 $12.05 $12.05 $10.67 $9.29 $6.51 Ending value (after expenses) $1,244.90 $1,240.10 $1,240.50 $1,241.20 $1,242.90 $1,245.60 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.10 $10.84 $10.84 $9.59 $8.35 $5.86 Ending value (after expenses) $1,017.75 $1,014.03 $1,014.03 $1,015.27 $1,016.51 $1,018.99 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in themarketplace. MSCI World Telecommunications Services Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the telecommunications sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (98.8%)* Shares Value Cable television (20.0%) Comcast Corp. Class A 14,583 $375,658 DIRECTV Class A  5,000 229,850 Kabel Deutschland Holding AG (Germany)  5,127 279,392 Telenet Group Holding NV (Belgium)  5,630 252,560 Time Warner Cable, Inc. 2,800 202,104 Virgin Media, Inc. (United Kingdom) 8,200 223,368 Communications equipment (3.0%) Qualcomm, Inc. 3,900 232,362 Regional Bells (23.5%) AT&T, Inc. 31,066 881,653 Verizon Communications, Inc. 25,818 953,201 Software (0.5%) InterXion Holding NV (Netherlands)  2,600 38,116 Technology (2.7%) Softbank Corp. (Japan) 5,000 205,946 Technology services (2.3%) Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA (Portugal) 34,592 181,440 Telecommunications (44.3%) ADTRAN, Inc. 1,900 86,412 American Tower Corp. Class A  2,382 128,533 BT Group PLC (United Kingdom) 51,738 153,353 China Mobile, Ltd. (China) 3,500 33,024 Crown Castle International Corp.  1,200 50,580 Hutchison Telecommunications Hong Kong Holdings, Ltd. (Hong Kong) 476,000 165,445 Koninklijke (Royal) KPN NV (Netherlands) 19,647 318,374 M1, Ltd. (Singapore) 81,000 151,745 Mobile Telesystems ADR (Russia) 8,300 156,289 NTT DoCoMo, Inc. (Japan) 271 509,652 Sprint Nextel Corp.  10,978 47,974 Sycamore Networks, Inc. 1,700 36,295 TDC A/S (Denmark)  8,021 66,895 Telecity Group PLC (United Kingdom)  10,091 78,190 Telefonica SA (Spain) 11,940 303,246 Telstra Corp., Ltd. (Australia) 13,925 39,684 Vodafone Group PLC (United Kingdom) 398,229 1,129,183 Telephone (2.5%) Swisscom AG (Switzerland) 440 194,325 Total common stocks (cost $6,373,583) 18 SHORT-TERM INVESTMENTS (1.3%)* Shares Value Putnam Money Market Liquidity Fund 0.17% e 97,814 $97,814 Total short-term investments (cost $97,814) TOTAL INVESTMENTS Total investments (cost $6,471,397) Key to holdings abbreviations ADR American Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $7,801,772.  Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,193 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): United States 42.6% Portugal 2.3% United Kingdom 20.3 Hong Kong 2.1 Japan 9.2 Russia 2.0 Netherlands 4.6 Singapore 1.9 Spain 3.9 Denmark 0.9 Germany 3.6 Australia 0.5 Belgium 3.2 China 0.4 Switzerland 2.5 Total 100.0% FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $3,020,927) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 3/16/11 $407 $404 $(3) British Pound Buy 3/16/11 6,994 6,941 53 Euro Buy 3/16/11 214,871 214,712 159 Norwegian Krone Buy 3/16/11 8,670 8,470 200 Swedish Krona Buy 3/16/11 11,415 11,215 200 Barclays Bank PLC Australian Dollar Buy 3/16/11 45,459 45,107 352 British Pound Sell 3/16/11 42,779 42,466 (313) Canadian Dollar Buy 3/16/11 13,486 13,196 290 Euro Buy 3/16/11 46,921 46,887 34 Hong Kong Dollar Buy 3/16/11 36,986 36,991 (5) 19 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $3,020,927) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Japanese Yen Buy 3/16/11 $10,610 $10,662 $(52) Norwegian Krone Buy 3/16/11 20,426 19,585 841 Singapore Dollar Buy 3/16/11 13,610 13,598 12 Swedish Krona Buy 3/16/11 20,273 19,932 341 Citibank, N.A. Australian Dollar Sell 3/16/11 63,561 63,073 (488) British Pound Sell 3/16/11 14,314 14,206 (108) Danish Krone Sell 3/16/11 69,268 69,208 (60) Euro Buy 3/16/11 96,050 95,965 85 Hong Kong Dollar Sell 3/16/11 153,441 153,488 47 Singapore Dollar Sell 3/16/11 30,523 30,506 (17) Swedish Krona Buy 3/16/11 12,521 12,302 219 Swiss Franc Sell 3/16/11 51,471 51,109 (362) Credit Suisse AG British Pound Sell 3/16/11 80,028 79,417 (611) Euro Buy 3/16/11 4,278 4,273 5 Japanese Yen Sell 3/16/11 68,660 68,998 338 Norwegian Krone Buy 3/16/11 31,683 30,948 735 Swedish Krona Buy 3/16/11 12,821 12,595 226 Deutsche Bank AG Australian Dollar Buy 3/16/11 15,865 15,717 148 Euro Sell 3/16/11 9,246 9,240 (6) Swedish Krona Buy 3/16/11 60,061 58,961 1,100 Goldman Sachs International British Pound Buy 3/16/11 63,275 62,793 482 Euro Sell 3/16/11 13,800 13,785 (15) Japanese Yen Buy 3/16/11 250,118 251,340 (1,222) Norwegian Krone Buy 3/16/11 9,740 9,518 222 Swedish Krona Buy 3/16/11 11,289 11,093 196 HSBC Bank USA, National Association British Pound Sell 3/16/11 18,869 18,724 (145) Hong Kong Dollar Sell 3/16/11 26,301 26,312 11 New Zealand Dollar Buy 3/16/11 11,360 11,623 (263) Singapore Dollar Buy 3/16/11 17,464 17,454 10 JPMorgan Chase Bank, N.A. Australian Dollar Buy 3/16/11 14,238 14,125 113 British Pound Sell 3/16/11 6,181 6,134 (47) Canadian Dollar Buy 3/16/11 27,487 26,950 537 Euro Buy 3/16/11 5,382 5,377 5 Hong Kong Dollar Sell 3/16/11 44,075 44,089 14 20 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $3,020,927) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Japanese Yen Sell 3/16/11 $123,308 $122,347 $(961) Swedish Krona Buy 3/16/11 33,993 33,457 536 Swiss Franc Sell 3/16/11 100,681 99,948 (733) Royal Bank of Scotland PLC (The) Australian Dollar Buy 3/16/11 20,441 20,080 361 British Pound Sell 3/16/11 50,099 49,723 (376) Canadian Dollar Buy 3/16/11 17,707 17,330 377 Euro Buy 3/16/11 109,850 109,768 82 Israeli Shekel Buy 3/16/11 26,096 25,653 443 Japanese Yen Buy 3/16/11 19,128 18,771 357 Swiss Franc Buy 3/16/11 11,629 11,551 78 State Street Bank and Trust Co. Canadian Dollar Buy 3/16/11 129,300 126,545 2,755 Euro Sell 3/16/11 107,918 107,354 (564) Israeli Shekel Buy 3/16/11 10,179 10,011 168 Swedish Krona Buy 3/16/11 17,273 16,982 291 UBS AG British Pound Buy 3/16/11 69,130 68,703 427 Canadian Dollar Buy 3/16/11 11,839 11,582 257 Euro Buy 3/16/11 105,710 105,663 47 Israeli Shekel Buy 3/16/11 10,179 10,001 178 Norwegian Krone Buy 3/16/11 27,687 27,065 622 Swiss Franc Buy 3/16/11 15,398 15,295 103 Westpac Banking Corp. Australian Dollar Buy 3/16/11 20,339 20,180 159 British Pound Buy 3/16/11 40,828 40,514 314 Canadian Dollar Buy 3/16/11 56,105 54,911 1,194 Euro Buy 3/16/11 99,777 99,691 86 Japanese Yen Sell 3/16/11 18,218 18,313 95 Total 21 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Communication services $6,147,435 $899,550 $ Technology 451,918 205,946  Total common stocks  Short-term investments 97,814   Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $9,554 $ Totals by level $ $ The accompanying notes are an integral part of these financial statements. 22 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $6,373,583) $7,704,849 Affiliated issuers (identified cost $97,814) (Note 6) 97,814 Dividends, interest and other receivables 6,842 Receivable for shares of the fund sold 21,761 Receivable for investments sold 384 Unrealized appreciation on forward currency contracts (Note 1) 15,905 Receivable from Manager (Note 2) 19,158 Total assets LIABILITIES Payable to custodian 13,868 Payable for investor servicing fees (Note 2) 1,955 Payable for custodian fees (Note 2) 8,358 Payable for Trustee compensation and expenses (Note 2) 1,120 Payable for administrative services (Note 2) 24 Payable for distribution fees (Note 2) 2,917 Unrealized depreciation on forward currency contracts (Note 1) 6,351 Payable for auditing fees 23,900 Payable for reports to shareholders 5,700 Other accrued expenses 748 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $6,436,013 Distributions in excess of net investment income (Note 1) (43,068) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 67,772 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,341,055 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($6,931,285 divided by 508,972 shares) $13.62 Offering price per class A share (100/94.25 of $13.62)* $14.45 Net asset value and offering price per class B share ($157,343 divided by 11,679 shares)** $13.47 Net asset value and offering price per class C share ($209,938 divided by 15,585 shares)** $13.47 Net asset value and redemption price per class M share ($18,367 divided by 1,354 shares) $13.56 Offering price per class M share (100/96.50 of $13.56)* $14.05 Net asset value, offering price and redemption price per class R share ($14,964 divided by 1,099 shares)*** $13.61 Net asset value, offering price and redemption price per class Y share ($469,875 divided by 34,438 shares) $13.64 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 23 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $1,393) $77,653 Interest (including interest income of $147 from investments in affiliated issuers) (Note 6) 147 Total investment income EXPENSES Compensation of Manager (Note 2) 18,565 Investor servicing fees (Note 2) 9,805 Custodian fees (Note 2) 8,061 Trustee compensation and expenses (Note 2) 210 Administrative services (Note 2) 55 Distribution fees  Class A (Note 2) 6,504 Distribution fees  Class B (Note 2) 459 Distribution fees  Class C (Note 2) 834 Distribution fees  Class M (Note 2) 57 Distribution fees  Class R (Note 2) 34 Auditing 23,902 Other 4,024 Fees waived and reimbursed by Manager (Note 2) (30,363) Total expenses Expense reduction (Note 2) (15) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 102,490 Net realized gain on foreign currency transactions (Note 1) 47,543 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 31,576 Net unrealized appreciation of investments during the period 999,483 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income $35,668 $96,281 Net realized gain on investments and foreign currency transactions 150,033 233,514 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,031,059 157,755 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (132,742) (129,581) Class B (1,804) (1,049) Class C (3,544) (969) Class M (317) (569) Class R (302) (368) Class Y (11,554) (5,351) Net realized short-term gain on investments Class A (125,175)  Class B (1,935)  Class C (4,069)  Class M (374)  Class R (320)  Class Y (10,233)  From net realized long-term gain on investments Class A (79,546)  Class B (1,230)  Class C (2,586)  Class M (237)  Class R (204)  Class Y (6,503)  Redemption fees (Note 1) 442 55 Increase from capital share transactions (Note 4) 2,768,822 504,703 Total increase in net assets NET ASSETS Beginning of period 4,198,423 3,344,002 End of period (including distributions in excess of net investment income of $43,068 and undistributed net investment income of $71,527, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) d (%) Class A February 28, 2011** .08 2.71 (.33) (.51)  24.49 * .70* .61* 20* August 31, 2010 .28 1.22 (.39)   1.48 2.53 80 August 31, 2009 .26 f .30     5.60 * 1.02* 2.79* f 45* Class B February 28, 2011** .03 2.68 (.29) (.51)  24.01 * 1.08* .23* 20* August 31, 2010 .15 1.27 (.36)   40 2.23 1.38 80 August 31, 2009 .24 f .26     5.00 * 21 1.55* 2.57* f 45* Class C February 28, 2011** .03 2.68 (.27) (.51)  24.05 * 1.08* .25* 20* August 31, 2010 .27 1.14 (.37)   2.23 2.43 80 August 31, 2009 .21 f .29     5.00 * 11 1.55* 2.25* f 45* Class M February 28, 2011** .05 2.68 (.26) (.51)  24.12 * .95* .38* 20* August 31, 2010 .20 1.25 (.37)   12 1.98 1.80 80 August 31, 2009 .23 f .29     5.20 * 11 1.37* 2.43* f 45* Class R February 28, 2011** .07 2.69 (.29) (.51)  24.29 * .83* .52* 20* August 31, 2010 .26 1.22 (.37)   12 1.73 2.32 80 August 31, 2009 .24 f .30     5.40 * 11 1.19* 2.60* f 45* Class Y February 28, 2011** .09 2.71 (.35) (.51)  24.56 * .58* .70* 20* August 31, 2010 .35 1.20 (.42)   1.23 3.17 80 August 31, 2009 .33 f .24     5.70 * 98 .84* 3.42* f 45* * Not annualized. ** Unaudited.  For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2 ): Percentage of average net assets February 28, 2011 0.51% August 31, 2010 2.64 August 31, 2009 5.90 e Includes amounts paid through expense offset and/or brokerage/service arrangements. f Reflects dividends received by the fund from two issuers which amounted to the following amounts: Percentage of Per share average net assets Class A $0.04 0.39% Class B 0.03 0.37 Class C 0.04 0.39 Class M 0.04 0.39 Class R 0.04 0.39 Class Y 0.02 0.26 The accompanying notes are an integral part of these financial statements. 26 27 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam Global Telecommunications Fund (the fund) is a non-diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks of companies worldwide in the telecommunication industries that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to allinvestors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant 28 extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $2,500,000 on forward currency contracts for the reporting period. 29 E) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,943 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. F) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $6,475,248, resulting in gross unrealized appreciation and depreciation of $1,357,505 and $30,090, respectively, or net unrealized appreciation of $1,327,415. I) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. 30 J) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $30,363 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged assub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $15 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $4, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 31 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $4,331 and no monies from the sale of class A and class M shares, respectively, and received $13 and $4 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $3,614,830 and $1,122,769, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 184,651 $2,409,501 50,562 $557,690 Shares issued in connection with reinvestment of distributions 26,136 326,699 11,737 129,581 210,787 2,736,200 62,299 687,271 Shares repurchased (13,320) (175,516) (53,334) (561,354) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 9,576 $122,503 3,195 $36,457 Shares issued in connection with reinvestment of distributions 383 4,742 95 1,049 9,959 127,245 3,290 37,506 Shares repurchased (1,721) (22,734) (1,883) (20,397) Net increase 32 Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 3,987 $51,703 12,909 $138,769 Shares issued in connection with reinvestment of distributions 774 9,580 88 969 4,761 61,283 12,997 139,738 Shares repurchased (873) (11,044) (2,303) (24,916) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 246 $3,303 547 $6,356 Shares issued in connection with reinvestment of distributions 75 928 52 569 321 4,231 599 6,925 Shares repurchased   (566) (6,129) Net increase 33 Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold  $  $ Shares issued in connection with reinvestment of distributions 66 826 33 368 66 826 33 368 Shares repurchased     Net increase 66 33 Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 18,798 $244,831 23,490 $264,108 Shares issued in connection with reinvestment of distributions 2,260 28,290 484 5,351 21,058 273,121 23,974 269,459 Shares repurchased (17,689) (224,790) (2,149) (23,768) Net increase At February 28, 2011, Putnam Investments, LLC owned the following shares: Percentage of Value as Shares owned ownership of 2/28/11 Class A 285,928 56.2% $3,894,338 Class M 1,097 81.0 14,890 Class R 1,099 100.0 14,964 Class Y 1,109 3.2 15,135 33 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $15,905 Payables $6,351 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $48,050 $48,050 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $31,307 $31,307 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $147 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,525,291 and $1,530,870, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 34 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 35 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 36 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Charles B. Curtis Mark C. Trenchard Putnam Investment Robert J. Darretta Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Francis J. McNamara, III George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Investment Sub-Advisor President Judith Cohen The Putnam Advisory Vice President, Clerk and Company, LLC Jonathan S. Horwitz Assistant Treasurer One Post Office Square Executive Vice President, Boston, MA 02109 Principal Executive Michael Higgins Officer, Treasurer and Vice President, Senior Associate Marketing Services Compliance Liaison Treasurer and Assistant Clerk Putnam Retail Management One Post Office Square Steven D. Krichmar Nancy E. Florek Boston, MA 02109 Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Custodian Proxy Manager State Street Bank Janet C. Smith and Trust Company Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Legal Counsel Accounting Officer Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Trustees Vice President John A. Hill, Chairman Jameson A. Baxter, Robert R. Leveille Vice Chairman Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann This report is for the information of shareholders of Putnam Global Telecommunications Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011
